     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 1 of 102



 1   XAVIER BECERRA
     Attorney General of California
 2   ISMAEL A. CASTRO
     Supervising Deputy Attorney General
 3   DARRELL SPENCE, State Bar No. 248011
     KIRIN K. GILL, State Bar No. 259968
 4   Deputy Attorneys General
     1300 I Street, Suite 125
 5   P.O. Box 944255
     Sacramento, CA 94244-2550
 6   Telephone: (916) 210-6172
     Fax: (916) 324-5567
 7   E-mail: Darrell.Spence@doj.ca.gov
     E-mail: Kirin.Gill@doj.ca.gov
 8   Attorneys for Defendants
     California Department of Education, Tony
 9   Thurmond, in his official capacity as the State
     Superintendent of Public Instruction, and State
10   Board of Education

11                            IN THE UNITED STATES DISTRICT COURT

12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13

14

15
     EMMA C., et al.,                                      3:96-cv-04179-VC
16
                                           Plaintiffs, CDE’S QUARTERLY AND SEMI-
17                                                     ANNUAL REPORT
                    v.
18

19   THURMOND, et al.,

20                                       Defendants. Judge:            The Honorable Vince Chhabria

21

22

23         In accordance with Paragraph 4.3 of the First Amended Consent Decree in this action,

24   Defendant California Department of Education (“CDE”) submits the following quarterly report

25   on its monitoring activities and technical assistance concerning the Ravenswood City School

26   District (the “District”) for the period May 1 through July 31, 2019, and the following semi-

27   annual report on its state-level system of monitoring the provision of special education services

28
                                                       1
                                                 CDE’s Quarterly and Semi-Annual Report (3:96-cv-04179-VC)
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 2 of 102



 1   for the period February 1 through July 31, 2019. Vincent Pastorino, Education Programs

 2   Consultant, Special Education Division, serves as CDE’s liaison to the District.

 3   I.    QUARTERLY REPORT
 4         A.    Ongoing Contacts and Activities
 5         CDE staff contacts with the District during this reporting period included communications

 6   regarding the District’s data-driven selection for participation in various state-level monitoring

 7   activities for the 2018-19 and 2019-20 school years. Those monitoring activities included Data

 8   Identified Noncompliance, Disproportionality Review, and/or Performance Indicator Review,

 9   described below. Contact also included compliance complaint activity, described below.

10         B.    Specific Activities
11               1.     Data Identified Noncompliance
12         With regard to Data Identified Noncompliance, CDE has no new information or findings on

13   the District for this reporting period.

14               2.     Disproportionality Review
15         CDE has identified the District for participation in the 2018-19 Disproportionality Review cycle

16   for California State Performance Plan Indicator 10, identification by race and disability, specifically

17   for African American and Other Health Impairment. Results are pending with regard to whether the

18   District will be identified for the 2020 Significant Disproportionality cohort.

19               3.     Performance Indicator Review
20         The District is participating in the 2018-19 Performance Indicator Review in the areas of

21   English Language Arts Achievement and Math Achievement. The San Mateo County Special

22   Education Local Plan Area timely submitted to CDE the District’s Performance Indicator Review

23   Plan, which is under review.

24               4.     Compliance Complaints
25         In case S-0069-18/19, the District had submitted documentation of completion of each

26   corrective action at the end of the previous reporting period. CDE mailed the closure letter on

27   May 13, 2019.

28
                                                         2
                                                    CDE’s Quarterly and Semi-Annual Report (3:96-cv-04179-VC)
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 3 of 102



 1         CDE issued the Investigation Report in case S-0748-18/19 on May 22, 2019. No corrective

 2   actions were issued, and the case is closed.

 3         CDE issued the Investigation Report in case S-0901-18/19 on July 11, 2019. Corrective

 4   actions concerning completion of assessments and the convening of an individualized education

 5   program team meeting to discuss the results of the assessments are due in September 2019.

 6         C.    Budget/Funding
 7         CDE is aware of no new information to submit regarding budget and funding.

 8   II.   SEMI-ANNUAL REPORT
 9         In accordance with Paragraph 4.3 of the First Amended Consent Decree in this action, CDE

10   submits the following report on its state-level monitoring activities for the period February 1

11   through July 31, 2019.

12         A.    Federal Review of the State’s Individuals with Disabilities Education Act
                 Performance
13

14         On July 11, 2019, the United States Department of Education, Office of Special Education

15   and Rehabilitative Services released state determinations on implementation of the Individuals

16   with Disabilities Education Act for Part B and Part C for fiscal year 2017. Possible

17   determinations included “meets requirements”, “needs assistance”, “needs intervention”, or

18   “needs substantial intervention.” For “needs assistance” or “needs intervention” determinations,

19   the determination also noted the number of consecutive years the state received the determination,

20   which is a factor in the identification of follow-up activities. California’s determination for

21   Part B was “needs assistance (two or more consecutive years).” California’s determination for

22   Part C was “needs assistance (two or more consecutive years).” Per the Office of Special

23   Education and Rehabilitative Services, “If a State ‘needs assistance’ for two consecutive years,

24   the Department must take one or more enforcement actions, including, among others, requiring

25   the State to access technical assistance, designating the State as a high-risk grantee, or directing

26   the use of State set-aside funds to the area(s) where the State needs assistance.”

27

28
                                                         3
                                                    CDE’s Quarterly and Semi-Annual Report (3:96-cv-04179-VC)
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 4 of 102



 1         Further information on Office of Special Education and Rehabilitative Services’ recent

 2   determinations for California is available at:

 3   http://www2.ed.gov/fund/data/report/idea/ideafactsheet-determinations-2019.pdf.

 4         B.    Status of CDE’s Federal Funding Under the Individuals with Disabilities
                 Education Act
 5

 6         CDE’s Special Education Division has completed its application for Federal Fiscal Year

 7   2018 federal funding under the Individuals with Disabilities Education Act. CDE’s application

 8   for Federal Fiscal Year 2019 federal funding under the IDEA Part B was submitted to the U.S.

 9   Department of Education, Office of Special Education Programs on May 16, 2019, and it was

10   posted to CDE’s website on May 16, 2019. Pursuant to the notice and comment periods required

11   by the General Education Provisions Act, 20 U.S.C. 1232d(b)(7)(B), comments on the listing

12   were welcomed and considered. The 60-day public notice period was from March 12 to May 13,

13   2019. Written comments were accepted for 30 days prior to submission to the Office of Special

14   Education Programs, from March 29 to April 30, 2019.

15         C.    Status of CDE’s State Performance Plan, Annual Performance Report, and
                 State Systemic Improvement Plan
16

17         California is required to have in place a State Performance Plan to guide the state’s

18   implementation of Part B of the IDEA and to describe how the state will meet implementation

19   targets. Each year, the State Performance Plan is updated to reflect changes in federal

20   requirements. California’s State Performance Plan remains current through federal fiscal year

21   2018 (School Year 2018-19).

22         The Annual Performance Report documents and analyzes the progress of local educational

23   agencies and the state toward meeting the targets and benchmarks identified in the State

24   Performance Plan. The Annual Performance Report also summarizes the statewide activities

25   associated with each of the target indicators in the State Performance Plan. As a result of Results-

26   Driven Accountability, the Office of Special Education Programs has combined the State

27   Performance Plan and Annual Performance Report into one document and added a new indicator,

28
                                                       4
                                                  CDE’s Quarterly and Semi-Annual Report (3:96-cv-04179-VC)
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 5 of 102



 1   Indicator 17, which requires each state to submit a State Systemic Improvement Plan designed to

 2   improve results for all children, including those with disabilities.

 3         Having received approval from the State Board of Education at its January 2019 meeting,

 4   CDE submitted the State Performance Plan and Annual Performance Report for Indicators 1

 5   through 16 on February 1, 2019. Under its Results-Driven Accountability approach, the Office of

 6   Special Education Programs has instituted a multi-tiered monitoring and support model, which

 7   assigns one of three designations to each of the state’s performance indicators related to the level

 8   of intervention the Office of Special Education Programs intends to undertake: Universal,

 9   Targeted, and Intensive. For indicators designated Universal, the Office of Special Education

10   Programs offers general support but limited assistance. Targeted monitoring and support are

11   provided when the Office of Special Education Programs identifies a common need among

12   multiple states. Intensive monitoring and support are provided to states experiencing the most

13   complex challenges. The Office of Special Education Programs reviewed California’s federal

14   fiscal year 2015 Annual Performance Report and assigned the state Targeted Support on two

15   indicators (maintenance of state financial support), and Intensive Support on three indicators

16   (results, compliance and State Systemic Improvement Plan).

17         CDE presented Indicator 17, California’s State Systemic Improvement Plan, to the State

18   Board of Education at its March 2019 meeting. Following the State Board of Education’s

19   approval, and CDE submitted it to the Office of Special Education Programs by the mandated

20   submission date of April 1, 2019. The State Systemic Improvement Plan provides support to

21   local educational agencies in improving academic outcomes for students with disabilities as

22   measured by their performance on statewide assessments. Through the State Systemic

23   Improvement Plan, CDE’s Special Education Division will collaborate with the State System of

24   Support to assist local educational agencies identified for differentiated assistance under the new

25   California School Dashboard.

26         More information is available at:

27         https://www.cde.ca.gov/be/ag/ag/yr19/agenda201901.asp [Item 21]

28         https://www.cde.ca.gov/be/ag/ag/yr18/agenda201803.asp [Item 03]
                                                       5
                                                  CDE’s Quarterly and Semi-Annual Report (3:96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 6 of 102



 1         https://www.cde.ca.gov/be/ag/ag/yr19/agenda201903.asp [Item 01]

 2         D.    CDE Advisory Commission on Special Education
 3         CDE’s Advisory Commission on Special Education, an advisory body required by federal

 4   and state law, holds a minimum of four meetings per year and provides recommendations and

 5   advice to the State Board of Education, the State Superintendent of Public Instruction, the

 6   Legislature, and the Governor on special education services. 20 U.S.C. § 1412(a)(21); Cal. Educ.

 7   Code § 33590. In this reporting period, the Advisory Commission on Special Education posted

 8   agendas for scheduled meetings on February 20-21, April 17-18, and June 19-20, 2019. Advisory

 9   Commission on Special Education agendas and archived meeting webcasts can be found on

10   CDE’s website at: http://www.cde.ca.gov/sp/se/as/acsemtg.asp.

11         The Advisory Commission on Special Education meetings for this reporting period featured

12   presentations by CDE staff and educators, community members, and other experts about strategic

13   planning, legislative and policy recommendations, and a variety of educational topics, issues, and

14   updates, including but not limited to:

15         •     California’s Accountability System

16         •     Relationship between least restrictive environment and Smarter Balanced Assessment

17               Consortium performance

18         •     Statewide System of Support

19         •     California State Systematic Improvement Plan

20         •     Governor’s 2019-20 proposed state budget, including special education funding

21         •     2019 California Budget Act

22         •     Activities of the Advisory Committee on Special Education Ad Hoc Mental Health

23               Subcommittee

24         •     Current legislation relation to education of students with disabilities

25         •     IDEA Part B grant application

26         •     Collaborative efforts of the California Children’s Trust and Breaking Barriers

27         •     Triage Schools Collaboration Grants created by the Investment in Mental Health

28               Awareness Act of 2013
                                                       6
                                                  CDE’s Quarterly and Semi-Annual Report (3:96-cv-04179-VC)
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 7 of 102



 1         •     Diploma options for students with disabilities

 2         •     California statewide assessments, including the California Assessment of Student

 3               Performance and Progress science assessment and English Language Proficiency

 4               Assessments

 5         •     Preliminary Education Specialist Credential

 6         •     State Special Education Director’s Report

 7         •     Grazer Outstanding Achievement in Learning – award

 8         •     Stakeholder groups – input

 9         •     Curriculum Frameworks and Instructional Resources Division, CDE – development

10               of inclusive curriculum and frameworks ensuring that every student is provided

11               access to grade-level standards and curriculum

12         •     Scale-Up Multi-Tiered System of Support Statewide Project.

13         E.    Official Messages from CDE to Special Education Local Plan Areas
14         Exhibit A shows CDE email communications to representatives of California’s Special

15   Education Local Plan Areas.

16         F.    State Board of Education
17         The State Board of Education met on March 13-14; May 8-9; and July 10, 2019. The
18   meeting minutes of the State Board of Education, as well as preliminary reports of its actions, are
19   posted on CDE’s website at: http://www.cde.ca.gov/be/mt/ms/.
20         G.    Legislative, Regulatory, and Other Updates on Special Education and
                 Related Issues
21
                 1.    Legislation
22

23         Exhibit B is a summary of special education-related legislation introduced, amended, or
24   enacted during this reporting period. This is not intended to be an exhaustive list.
25               2.    Regulations
26         CDE continues to implement recent federal regulations regarding disproportionality and
27   significant disproportionality.
28
                                                      7
                                                 CDE’s Quarterly and Semi-Annual Report (3:96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 8 of 102



 1            3.    Other Updates on Special Education and Related Issues

 2      Other updates on special education and related issues include the following:

 3      •     On February 13, 2019, State Superintendent of Public Instruction Tony Thurmond

 4            announced that 31 schools were newly designated as Model Continuation High

 5            Schools for 2019, recognized for their innovative approach to instruction and helping

 6            students who have faced many challenges—including behavior issues, chronic

 7            absenteeism, and truancy—get back on the pathway to learning.

 8      •     On February 25, 2019, the State Superintendent of Public Instruction announced that

 9            162 middle and high schools were being honored under the 2019 Distinguished

10            Schools Program for achieving exceptional student performance for two consecutive

11            school years or closing the achievement gap between two school years.

12      •     On March 7, 2019, the State Superintendent of Public Instruction facilitated the first

13            meeting of the Charter Task Force as requested by Governor Gavin Newsom. The

14            Governor had requested that Superintendent Thurmond convene a group of experts to

15            closely examine the impact of charter school growth on district budgets and to

16            provide a report and recommendations to him by July 1, 2019.

17      •     On March 28, 2019, the State Superintendent of Public Instruction announced the

18            release of 2018–2019 enrollment data for California’s K–12 public schools. The data

19            breaks down enrollment by ethnicity and grade, along with English Language

20            Acquisition Status, and can be sorted by county, district, or school.

21      •     On April 9, 2019, the State Superintendent of Public Instruction announced that 23

22            school attendance programs were recognized as model School Attendance Review

23            Boards for outstanding strategies to reduce chronic absenteeism and increase student

24            attendance.

25      •     On May 1, 2019, the State Superintendent of Public Instruction announced the

26            appointment of Ryan Smith as the new Chair of his statewide Closing the

27            Achievement Gap Initiative. The initiative’s goals include addressing ways to close

28
                                                   8
                                              CDE’s Quarterly and Semi-Annual Report (3:96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 9 of 102



 1           the achievement gap and improving educational outcomes for all California public

 2           education students.

 3      •    On May 8, 2019, the State Superintendent of Public Instruction praised the recent

 4           adoption of California’s Computer Science Strategic Implementation Plan by the

 5           State Board of Education. The implementation plan will help improve access and

 6           equity in computer science education by expanding computer science offerings

 7           throughout the state and broadening participation.

 8      •    On May 9, 2019, the State Superintendent of Public Instruction praised the

 9           Governor’s revised budget for fiscal year 2019–20. The revised budget included

10           $696.2 million of ongoing money for special education, which is $119.2 million more

11           than was proposed in the Governor’s Budget and is a 21 percent year-over-year

12           increase.

13      •    On June 4, 2019, State Superintendent of Public Instruction Tony Thurmond

14           announced the release of the CDE’s first-ever mobile app for the California Content

15           Standards, a tool that provides quick, targeted access to standards related to the arts,

16           computer science, health education, history–social science, and mathematics.

17      •    On June 6, 2019, State Superintendent of Public Instruction Tony Thurmond released

18           the Charter Task Force Report of Recommendations to the Governor, ahead of the

19           July 1 deadline. The full report includes a central focus on the fiscal impact that

20           charter schools have on traditional public schools as well as the inconsistencies in

21           how charter schools are authorized throughout the state, and that recommendations

22           were made to alleviate concerns in these areas and provide specific ways to address

23           fiscal impact and authorization challenges.

24      •    On June 21, 2019, the State Superintendent of Public Instruction congratulated the

25           Trabuco Hills High School Unified Champion School Program in the Saddleback

26           Valley Unified School District for winning the 2019 Grazer Outstanding

27           Achievement in Learning award, given annually by the California Advisory

28
                                                  9
                                             CDE’s Quarterly and Semi-Annual Report (3:96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 10 of 102



 1            Commission on Special Education, recognizing an outstanding program that serves

 2            students with disabilities.

 3       •    On June 25, 2019, the State Superintendent of Public Instruction announced a new

 4            literacy campaign that will begin for the 2019–2020 school year in partnership with

 5            two selected county offices of education, Tulare and Riverside.

 6       •    On June 28, 2019, the State Superintendent of Public Instruction announced that

 7            economically challenged families in California can now find, on CDE’s website,

 8            updated lists of child and adult care centers offering nutritious meals at low or no

 9            cost.

10       •    On June 28, 2019, the State Superintendent of Public Instruction thanked the

11            Governor for signing a 2019–20 state budget that increases funding for public

12            education.

13       •    On July 2, 2019, the State Superintendent of Public Instruction announced the release

14            of the CDE’s first-ever mobile app for the California School Dashboard. The mobile

15            app is designed to increasing parent options for accessing data on state and local

16            indicators such as English language arts, mathematics, English learner progress, and

17            college/career preparation along with chronic absenteeism, graduation rates,

18            suspension rates, facilities, parent engagement, and services for foster and expelled

19            youth.

20       •    On July 3, 2019, the State Superintendent of Public Instruction announced the release

21            of the “California Practitioners’ Guide for Educating English Learners with

22            Disabilities.” The guide will help with identifying, assessing, supporting, and

23            reclassifying English learners with disabilities.

24       •    On July 11, 2019, the State Superintendent of Public Instruction announced the

25            release of a first-of-its-kind report that provides detailed information on California

26            students that enroll in college after completing a public high school.

27            The College-Going Report features data showing college enrollment broken down by

28            student group and postsecondary institutions at the state, county, district, and school
                                                   10
                                              CDE’s Quarterly and Semi-Annual Report (3:96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 11 of 102



 1               levels. It is available on the CDE’s DataQuest site and includes downloadable files

 2               for the 2014–15, 2015–16, 2016–17, and 2017–18 academic years.

 3        The above-listed updates are quoted and/or paraphrased from a larger list of News Releases

 4   posted on CDE’s website at: https://www.cde.ca.gov/nr/ne/yr19/.

 5

 6   Dated: August 19, 2019                              Respectfully submitted,
 7                                                       XAVIER BECERRA
                                                         Attorney General of California
 8                                                       ISMAEL A. CASTRO
                                                         Supervising Deputy Attorney General
 9
                                                         /s/ Darrell W. Spence
10                                                       /s/ Kirin K. Gill
11                                                       DARRELL W. SPENCE
                                                         KIRIN K. GILL
12                                                       Deputy Attorneys General
                                                         Attorneys for Defendants
13                                                       California Department of Education, Tony
                                                         Thurmond, in his official capacity as the
14                                                       State Superintendent of Public Instruction,
                                                         and State Board of Education
15
     SA2005104070
16   14025033.docx

17

18

19

20

21

22

23

24

25

26

27

28
                                                    11
                                                CDE’s Quarterly and Semi-Annual Report (3:96-cv-04179-VC)
   Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 12 of 102




                       EXHIBIT A
CDE Email Communications to Representative of California’s Special
                Education Local Plan Areas
        Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 13 of 102


From:             SPECEDINFOSHARE
To:               selpa@mlist.cde.ca.gov
Subject:          LEA Medi-Cal Billing Option: FY 2018-19 Rates; Oct Meeting Q&A; DUA and PPA Deadlines
Date:             Friday, February 1, 2019 12:38:31 PM


The following message is being sent on behalf of the Local Educational Agency Medi-
Cal Billing Option Program of the California Department of Health Care Services


February 1, 2019

Please do not reply to this email. If you have LEA policy or program questions, please
forward them to the LEA mailbox at: LEA@dhcs.ca.gov

        Fiscal Year (FY) 2018-19 Inflated Reimbursement Rates
         ° Effective retroactively for dates of service on or after July 1, 2018, the LEA
            Services Billing Codes Chart, located in the LEA: Billing Codes and
            Reimbursement Rates (loc ed bil cd) section of the LEA Program Provider
            Manual has been updated with the most recent reimbursement rates for the
            LEA Medi-Cal Billing Option Program for FY 2018-19. Previously paid
            claims will be adjusted automatically via an Erroneous Payment Correction.
         ° The FY 2018-19 Current Reimbursement Rates Table is posted on the
            Claims Processing page of the LEA Program website.
         ° Note that the FY 2017-18 interim payments were not separately inflated,
            and the cost settlement process will be used to settle these interim
            payments to costs.

    •      The October 4, 2018, School-Based Medi-Cal Administrative Activities
           Questions & Answers are located under the Advisory Workgroup Minutes
           section of the LEA website or link directly to October 4, 2018 Questions &
           Answers.

        Remember:
         ° The 2018-21 Data Use Agreement and Attachment D are due by January
           31, 2019.
         ° The FY 2018-19 Provider Participation Agreement is due by March 1,
           2019.


For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 14 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Advisory Commission on Special Education February Meeting Agenda
Date:            Tuesday, February 12, 2019 2:36:03 PM




From: SPECEDINFOSHARE
Sent: Tuesday, February 12, 2019 2:23 PM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>
Subject: Advisory Commission on Special Education February Meeting Agenda

Date:            February 12, 2019

Subject:        Information Sharing from the State Director of Special Education

This message is to announce that the agenda for the February 20–21, 2019, meeting
of the Advisory Commission on Special Education (ACSE) is available for viewing on
the California Department of Education (CDE) ACSE Meeting Agendas, Summaries,
and Webcasts web page at https://www.cde.ca.gov/sp/se/as/acsemtg.asp, and
pursuant to the Bagley-Keene Act, was posted on or before February 8, 2019, before
5:00 p.m.

The ACSE meeting may also be viewed via live webcast from the CDE ACSE
Meeting Webcast web page at https://www.cde.ca.gov/sp/se/as/acsemtgwebcast.asp.

The ACSE is an advisory panel which regularly meets and provides
recommendations and advice to the State Board of Education, the Superintendent of
Public Instruction, the Legislature, and the Governor in new or continuing areas of
research, program development, and evaluation in California special education.

If you have any questions regarding this subject, please contact Matt Traverso,
Associate Governmental Program Analyst, by phone at 916-323-3308 or by email at
mtraverso@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 15 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Grazer Outstanding Achievement in Learning Award Applications Being Accepted
Date:            Thursday, February 14, 2019 11:57:43 AM




From: SPECEDINFOSHARE
Sent: Thursday, February 14, 2019 11:42 AM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>
Subject: Grazer Outstanding Achievement in Learning Award Applications Being Accepted


Date:            February 14, 2019

Subject:        Information Sharing from the State Director of Special Education
The California Advisory Commission on Special Education (ACSE) is now accepting
applications for the 2018–19 Grazer Outstanding Achievement in Learning (GOAL)
award. Deadline for submission is 5 p.m., April 15, 2018.

To highlight best practices and “what is working” in California for students with
disabilities, the California Advisory Commission on Special Education (ACSE) is
seeking to recognize exemplary local educational agencies (LEAs), schools, school-
systems, initiatives, programs, and practices (hereby referred to as “Programs”) that
result in positive outcomes for students with disabilities in the State of California.
Established by the ACSE with financial support from Hollywood producer Brian
Grazer and his family, the GOAL award recognizes these innovative and replicable
Programs with a monetary award, and encourages implementation of these Programs
throughout California. Additional information may be found on the GOAL web page at
https://www.cde.ca.gov/sp/se/as/acsegoalaward.asp.

If you have any questions regarding this subject, please contact Matt Traverso,

Associate Governmental Program Analyst, Special Education Division, by phone at

916-323-3308, or by email at mtraverso@cde.ca.gov.
        Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 16 of 102


From:              SPECEDINFOSHARE
To:                DL-Special Education Division
Subject:           FW: Important: Nonpublic Schools and Agencies Certification Data Spreadsheet–February 2019 Update
Date:              Friday, February 15, 2019 9:01:19 AM




From: SPECEDINFOSHARE
Sent: Friday, February 15, 2019 9:00 AM
To: selpa@mlist.cde.ca.gov
Subject: Important: Nonpublic Schools and Agencies Certification Data Spreadsheet–February 2019
Update

Date:              February 15, 2019

Subject:      Information Sharing from the Focused Monitoring and Technical
Assistance VI Unit of the Special Education Division

The California Department of Education (CDE), Special Education Division (SED), is
pleased to announce the February 2019 update to the Nonpublic, Nonsectarian
Schools and Agencies Certification Data Worksheet on the CDE, Data Collection and
Reporting web page at https://www.cde.ca.gov/sp/se/ds/.

The Nonpublic Schools and Agencies (NPS/A) Certification Data Worksheet contains
certification information regarding all of the NPS/As certified by the CDE. Within this
NPS/A spreadsheet are three worksheets that can be accessed by selecting the tabs
at the bottom of the spreadsheet.

    •      Worksheet 1–Definition of Fields: The first tab provides each database field
           name used in this data worksheet and the definition of each field name.
    •      Worksheet 2–Nonpublic School Data: The second tab contains the actual
           Nonpublic School data.
    •      Worksheet 3–Nonpublic Agency Data: The third tab contains the actual
           Nonpublic Agency data.

This NPS/A Data Worksheet is updated once every month with the most current
information based upon data entry completed by the SED staff.

If you have any questions please contact Focused Monitoring and Technical
Assistance VI Unit by phone at 916-327-0141 or by email at NPSA@cde.ca.gov.
        Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 17 of 102


From:             SPECEDINFOSHARE
To:               selpa@mlist.cde.ca.gov
Subject:          LEA Medi-Cal Billing Option: Memorandum of Understanding (MOU)
Date:             Thursday, February 21, 2019 10:32:43 AM


The following message is being sent on behalf of the Local Educational Agency Medi-
Cal Billing Option Program of the California Department of Health Care Services


Please do not reply to this e-mail. If you have LEA policy or program questions,
please forward them to the LEA mailbox at: LEA@dhcs.ca.gov

As part of its review of State Plan Amendment (SPA) 15-021, the Centers for
Medicare and Medicaid Services (CMS) has confirmed to the Department of
Health Care Services (DHCS) that a Memorandum of Understanding between
Local Educational Agencies (LEAs) participating in the LEA Medi-Cal Billing
Option Program and Managed Care Plans (MCPs) is encouraged but will not be
required upon implementation of SPA 15-021.

    •      According to the LEA Medi-Cal Billing Option Program Provider Participation
           Agreement and the LEA Provider Manual, “LEAs shall also coordinate care to
           minimize any duplication in services. LEAs may contract with Managed Care
           Plans (MCPs) or their delegated entities to render health care services
           separate and distinct from LEA BOP services if mutually agreeable terms can
           be reached between the LEA and MCPs.”

    •      CMS will continue to work with DHCS’ managed care partners on contract
           language regarding care coordination between LEAs and MCPs.

Tony Teresi, Chief
School-Based Medi-Cal Administrative Activities (SMAA)
Department of Health Care Services
(916) 345-7887
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 18 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Call for Committee Members
Date:            Thursday, February 21, 2019 11:15:53 AM
Attachments:     Call for Committee Members.pdf




From: SPECEDINFOSHARE
Sent: Thursday, February 21, 2019 11:14 AM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>
Subject: Call for Committee Members

Dear Education Partners:

Please see the attached letter regarding a call for committee members. I would
appreciate it if you can share this request with your colleagues.

Submissions will be accepted via email between now and Friday, March 1, 2019.

Thank you for your assistance.

Sincerely,


Tony Thurmond
State Superintendent of Public Instruction
        Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 19 of 102


From:             SPECEDINFOSHARE
To:               DL-Special Education Division
Subject:          FW: Supporting Inclusive Practices Professional Development Events
Date:             Thursday, February 21, 2019 12:20:56 PM




From: SPECEDINFOSHARE
Sent: Thursday, February 21, 2019 12:20 PM
To: selpa@mlist.cde.ca.gov; seaco <seaco@mlist.cde.ca.gov>; acse <acse@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; workability <workability@mlist.cde.ca.gov>
Subject: Supporting Inclusive Practices Professional Development Events

Date:             February 21, 2019

Subject:          Information Sharing from the State Director of Special Education

The Supporting Inclusive Practices (SIP) project provides support to local educational
agencies (LEAs) focused on implementing, sustaining, and scaling up evidence-
based inclusive practices.

SIP is currently offering the opportunity to participate in free, high-quality professional
development events in an effort to provide resources and a network of support.

Register today at https://www.sipinclusion.org/what-we-do/events/ for the following
events:

    •      March 4–5, 2019: SIP Universal Design for Learning (UDL) Bootcamp
           Presented by Dr. James McKenna (WestEnd SELPA, Rancho Cucamonga)

    •      April 2–3, 2019: SIP UDL Bootcamp Presented by Dr. James McKenna
           (Endowment Center, Sacramento)

    •      April 23, 2019: Dr. Anthony Muhammad: Creating High-Quality Professional
           Learning Communities (PLCs) and Transformational Change In Schools
           (Endowment Center, Sacramento)

    •      April 24, 2019: Dr. Anthony Muhammad: Creating High-Quality PLCs and
           Transformational Change In Schools (Rancho Palomar Education Center, San
           Diego)

    •      May 1–2, 2019: SIP UDL Bootcamp Presented by Dr. James McKenna
           (Bitwise Industries, Fresno)

    •      May 13–14, 2019: Anne Beninghof Co-Teaching Workshop: Specially
           Designed Instruction to Support Students With Significant Needs (Bitwise
           Industries, Fresno)

If you have any questions regarding this subject, please contact Noelia Hernández,
    Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 20 of 102


Education Programs Consultant, Special Education Division, by phone at 916-322-
5101, or by email at nhernandez@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 21 of 102


From:             SPECEDINFOSHARE
To:               selpa@mlist.cde.ca.gov
Subject:          LEA Medi-Cal Billing Option: April 2019 LEA Advisory Workgroup Meeting
Date:             Monday, February 25, 2019 11:05:45 AM


The following message is being sent on behalf of the Local Educational Agency Medi-
Cal Billing Option Program of the California Department of Health Care Services

February 25, 2019

Please do not reply to this email. If you have LEA policy or program questions, please
forward them to the LEA mailbox at LEA@dhcs.ca.gov.

You are invited to attend the Local Educational Agency (LEA) Medi-Cal Billing
Option Program Advisory Workgroup bi-monthly meeting to be held on April 3,
2019.

The meeting will take place from 10:30 a.m.–3:30 p.m. at the following location:

           Department of Health Care Services
           1700 K Street, First Floor Conference Room
           Sacramento, CA 95814

Attendees are instructed to sign in at the security desk.

Note that there will be a call-in feature offered for the first half of the meeting.
Call-in information will be provided in a follow-up email to those that RSVP.
Note that only the first half of the meeting is available to call in.

The purpose of LEA Advisory Workgroup is to improve the LEA Medi-Cal Billing
Option Program, by being inclusive of LEAs willing to participate and by bringing
together professionals of all disciplines. The emphasis of the meetings is to strategize
various goals and activities aimed at enhancing Medi-Cal services on school sites,
increasing access of care to students, and increasing federal reimbursement for
providing services to Medi-Cal eligible students. Participants within the LEA Advisory
Workgroup must be employed by a LEA, school district or county office of education,
and come prepared to participate and offer their input.

You are receiving this invitation because you are a LEA stakeholder involved in
administering the LEA Medi-Cal Billing Option Program. Due to capacity constraints,
we request that no more than one representative from your LEA attend this meeting.
If you would like to have another LEA Medi-Cal Billing Option Program administrator
from your LEA attend in your place, please let us know.

The LEA Advisory Workgroup meeting will include an exchange of information in the
morning session, and breakout discussions on important relevant topics in the
afternoon session. If you choose to remain for the afternoon session be prepared to
brainstorm, provide input and provide follow-up support. Please note that
participation in the afternoon session may require additional follow-up action
items. Representatives from third party vendors or billing agents may call in to
       Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 22 of 102


the first half of the meeting, which will be informative in nature, but will not be
included in the second half of the meeting.

Please RSVP by March 18, 2019 by emailing the LEA Program directly at
cheryl.ward@dhcs.ca.gov and indicate whether you will attend in person or call
in.

A meeting Agenda, Status Update Summary and Breakout Discussion Materials will
be distributed within two weeks prior to the meeting, to those who RSVP that they
will be attending.

Please note the remaining scheduled meeting dates at 1700 K Street, through
FY 2018-19 and FY 2019-20:

   •    June 5, 2019
   •    August 7, 2019
   •    October 2, 2019
   •    December 4, 2019
   •    February 12, 2010
   •    April 8, 2020
   •    June 3, 2020

For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 23 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: California MTSS: Know My Name, Face & Story - 2019 CA MTSS PLI
Date:            Monday, March 4, 2019 11:01:50 AM




From: SPECEDINFOSHARE
Sent: Monday, March 4, 2019 10:58 AM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>
Subject: California MTSS: Know My Name, Face & Story - 2019 CA MTSS PLI

Date:            March 4, 2019

Subject:        Information Sharing from the State Director of Special Education

The Orange County Department of Education, Butte County Office of Education, and
the UCLA Center for the Transformation of Schools are hosting the 3rd Annual
California Multi-Tiered System of Support (MTSS) Professional Learning Institute
(PLI) on July 29–31, 2019 at the Long Beach Convention Center. This year’s theme is
“All Means All - Know My Name, Face, and Story."

The annual institute is a major educational event for educators and community
members committed to creating inclusive and equitable school conditions for students
and families. Stakeholders are invited to share promising practices that support the
academic, behavioral, and social-emotional success of all students.

The 2019 California MTSS PLI theme “All Means All - Know My Name, Face, and
Story" will focus on promoting excellence, equity, and access for all learners. The
planning committee is excited to offer our participants the opportunity to engage
deeply with the California MTSS Framework and the California Department of
Education's School Conditions and Climate Work Group Recommendation
Framework (CCWG).

Visit https://camtsspli.ocde.us for information regarding event registration and hotel
accommodations.

We are looking forward to seeing you at this year's event.

Joseph Bishop, Ph.D.
Director for the Center for the Transformation of Schools, University of California, Los
Angeles

Rindy DeVoll
MTSS Director for Rural California, Butte County Office of Education
    Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 24 of 102


Christine Olmstead, Ed.D.
Associate Superintendent, Orange County Department of Education
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 25 of 102


From:              SPECEDINFOSHARE
To:                selpa@mlist.cde.ca.gov
Subject:           LEA Medi-Cal Billing Option Program SAVE THE DATE - SPA 15-021 General Training (Southern California)
Date:              Monday, March 4, 2019 11:22:16 AM


The following message is being sent on behalf of the Local Educational Agency Medi-
Cal Billing Option Program of the California Department of Health Care Services

March 1, 2019

Please do not reply to this email. If you have LEA policy or program questions, please
forward them to the LEA mailbox at: LEA@dhcs.ca.gov.

Southern California – Save the Date!

           Subject: Local Educational Agency (LEA) Medi-Cal Billing Option
           Program (BOP) State Plan Amendment (SPA) 15-021 General Overview
           Training

           Topics Covered: Overview of Program changes related to SPA 15-021,
           including the addition of Random Moment Time Survey for LEA BOP
           practitioners, qualifications required to bill new practitioners, requirements to
           bill new covered services, documentation requirements and future cost
           reporting changes. The training will also cover how to bill for qualified services
           rendered back to the SPA’s 7/1/15 effective date.

           Suggested Attendees: LEA Medi-Cal Billers and Program Coordinators;
           LEAs, School Districts or County Offices of Education currently participating or
           interested in participating in the LEA BOP; LEA BOP Billing Vendors; Local
           Educational Consortiums (LECs) and Local Governmental Agencies (LGAs);
           School-Based Associations

           Date: April 22, 2019

           Time: tbd

           Location: 200 Kalmus Drive, Costa Mesa, CA 92626

           In preparation for the approval of SPA 15-021 by the Centers for Medicare and
           Medicaid Services, DHCS will conduct three General Overview SPA 15-021
           trainings for stakeholders that participate in the LEA BOP. This announcement
           is a ‘Save the Date’ for the Southern California in-person training. Note that
           there is no action that you need to take at this time, and a training outline
           and registration information will follow within the next few weeks.

Please note that there will also be a Northern California in-person training located in
Sacramento, and a statewide Webinar Training. The dates for those two trainings will
be later this Spring, and stakeholders will be notified once those dates are
established.
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 26 of 102


For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA02
        Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 27 of 102


From:             SPECEDINFOSHARE
To:               DL-Special Education Division
Subject:          FW: Statewide Access to Partnering with Parents Survey
Date:             Monday, March 4, 2019 4:20:18 PM




From: SPECEDINFOSHARE
Sent: Monday, March 4, 2019 4:19 PM
To: selpa@mlist.cde.ca.gov; seaco <seaco@mlist.cde.ca.gov>; acse <acse@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; workability <workability@mlist.cde.ca.gov>
Subject: Statewide Access to Partnering with Parents Survey

Date:             March 4, 2019

Subject:     Information Sharing from the Programs and Partnerships Unit of the
Special Education Division

The California Department of Education (CDE), Special Education Division (SED), is
pleased to announce statewide availability of the Partnering with Parents Survey.
Previously, the survey was only available to parents from local educational agencies
(LEAs) that were under Comprehensive Review. The survey is now accessible to all
parents in California as an option to provide feedback to the SED.

The survey questions span four critical areas for parents and families:

    •      school’s efforts to partner with parents

    •      quality of services

    •      impact of special education services on families

    •      parent participation

The survey will be open during the school year from September 1 through May 31. It
can be completed online in English or Spanish at:
https://seedsofpartnership.org/pwpsurvey/index.html.

The information gathered from this survey will assist the CDE, SED to gain parent
perspective of their experience and their child's experience with special education.
The survey will also provide the opportunity to identify areas of strength as well as
areas that may need program improvement.

If you have any questions regarding this subject, please contact Noelia Hernández,
Education Programs Consultant, Special Education Division, by phone at 916-322-
5101, or by email at nhernandez@cde.ca.gov.
        Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 28 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: 60 Day Public Notice Period for Part B of the Individuals with Disabilities Education Act Annual State Funding
                 Application
Date:            Tuesday, March 12, 2019 9:41:34 AM




From: SPECEDINFOSHARE
Sent: Tuesday, March 12, 2019 9:40 AM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>
Subject: 60 Day Public Notice Period for Part B of the Individuals with Disabilities Education Act
Annual State Funding Application

Date:             March 12, 2019

Subject:         Information Sharing from the State Director of Special Education

The California Department of Education (CDE), Special Education Division,
completed its preliminary application for federal fiscal year (FFY) 2019 funding under
the Individuals with Disabilities Education Act (IDEA), as amended in 2004, Public
Law 108–446. This application is available on the CDE California's Annual State
Application for 2019 web page at https://www.cde.ca.gov/sp/se/as/fndapp19.asp.

The 60-day public notice period and the 30-day comment period occurs prior to the
May 17, 2019, submission to the United States Department of Education, Office of
Special Education Programs (OSEP). The 60-day public notice period is from March
12, to May 13, 2019. The 30 day comment period will take place later this month, and
a separate email announcing the comment period will be forthcoming.

The IDEA Part B Grant application for the state is comprised of the following sections:

        Section I and II - The state plan and description of current policies and
        procedures is a series of assurances and certifications of federal policies
        detailed by the Education Department General Administrative Regulations
        (EDGAR).

        Section III – The description of the use of IDEA funds maintained by the state
        for administration and for other State activities. The administration and other
        State activities are listed on an Excel spreadsheet.

        Section IV - The list identifying any rule, regulation, or policy that is state-
        imposed and not required by IDEA or Federal regulations (Section IV).

OSEP requires the state to follow this application process for funding.
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 29 of 102



Send written comments to Chris Essman, Education Programs Consultant, Office of
the Associate Director, Special Education Division, by email at PartBapp@cde.ca.gov
or by mail to:

                   Chris Essman, Education Programs Consultant
                              Special Education Division
                         California Department of Education
                              1430 N Street, Suite 2401
                           Sacramento, CA 95814-5901

If you have questions about this application, contact Chris Essman, Education
Programs Consultant, Office of the Associate Director, Special Education Division, by
email at PartBapp@cde.ca.gov or by phone at 916-327-3507.

Please distribute this announcement to all interested parties.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 30 of 102


From:              SPECEDINFOSHARE
To:                DL-Special Education Division
Subject:           FW: Out-of-State Nonpublic Agency Certification Requirements
Date:              Friday, March 15, 2019 1:17:39 PM




From: SPECEDINFOSHARE
Sent: Friday, March 15, 2019 1:12 PM
To: selpa@mlist.cde.ca.gov
Subject: Out-of-State Nonpublic Agency Certification Requirements

Date:              March 15, 2019

Subject:           Official Message from the State Director of Special Education

The purpose of this correspondence is to reiterate the requirement that any nonpublic
agency (NPA) located out-of-state must be certified by the state of location to provide
related services as an eligibility requirement to become certified by the California
Department of Education (CDE), in accordance with California Education Code (EC)
Section 56365(h) and California Code of Regulations, Title 5 (5 CCR) Section 3060(c)
(18):

           EC 56365(h)

           In addition to meeting the requirements of Section 56366.1, a nonpublic,
           nonsectarian school or agency that operates a program outside of this state
           shall be certified or licensed by that state to provide, respectively, special
           education and related services and designated instruction and related services
           to pupils under the federal Individuals with Disabilities Education Act (20 U.S.C
           Sec 1400 et seq.)

           5 CCR 3060(c)(18)

           Each nonpublic school or nonpublic agency application shall include all
           information required by the CDE’s application pursuant to Education Code
           sections 56366.1(a) and (b) and:

           (18) for out-of-state applicants, a copy of the current certification or license by
           the state education agency to provide education services to individuals with
           exceptional needs under the Individuals with Disabilities Education Act;

Effective immediately, new out-of-state applicants that do not meet the requirements
set forth in statue and regulations will not qualify for certification. NPAs that currently
hold a certification will be allowed to maintain certification through their current
certification end date, but must provide evidence of certification by the state of
location to be considered for certification renewal by the CDE.

Contracting local educational agencies or special education local plan areas should
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 31 of 102


strive to locate and contract with providers located in California prior to contracting
with providers outside the state, in accordance with EC 56365(e):

       Before contracting with a nonpublic, nonsectarian school or agency outside of
       this state, the local educational agency shall document its efforts to utilize
       public schools or to locate an appropriate nonpublic, nonsectarian school or
       agency program, or both, within the state.

If the contracting entity cannot identify an appropriate NPA to provide related
services, EC 56366.2 allows the contracting entity to submit a petition to waive
portions of EC 56365, 56366, 56366.3, and 56366.6

In addition, EC 56365(f) requires the contracting entity to submit a report to the CDE
within 15 days of a decision to place a student with an out-of-state NPA.

       If a local educational agency places a pupil with a nonpublic, nonsectarian
       school or agency outside of this state, the pupil’s individualized education
       program team shall submit a report to the [CDE] within 15 days of the
       placement decision. The report shall include information about the special
       education and related services provided by the out-of-state program placement
       and the costs of the special education and related services provided, and shall
       indicate the efforts of the local educational agency to locate an appropriate
       public school or nonpublic, nonsectarian school or agency, or a combination
       thereof, within the state. The [CDE] shall submit a report to the board on all
       placements made outside of this state.

If there are any questions regarding this subject, please contact Thomas Williamson,
Staff Services Manager I, Nonpublic Agencies Unit, by phone at 916-327-0141 or by
email at NPSA@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 32 of 102


From:              SPECEDINFOSHARE
To:                DL-Special Education Division
Subject:           FW: Access to Inclusive Early Learning and Care Programs for Students with Disabilities
Date:              Tuesday, March 19, 2019 2:26:30 PM




From: SPECEDINFOSHARE
Sent: Tuesday, March 19, 2019 2:25 PM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>
Subject: Access to Inclusive Early Learning and Care Programs for Students with Disabilities

Date:              March 19, 2019

Subject:           Official Message from the State Director of Special Education

Developing inclusive early learning and care programs for students with disabilities is
a priority for the state of California. Section 8492 (a) of the Education Code states:

           Early childhood inclusion embodies the values, policies, and practices that
           support the right of every infant and young child and his or her family,
           regardless of ability, to participate in a broad range of activities and contexts as
           full members of families, communities, and society.

Assembly Bill (AB) 1808 (Chapter 32, Statutes of 2018) allocated significant funding
to increase inclusive opportunities for students with disabilities to participate in infant,
toddler, and preschool programs with their same aged peers.

First, AB 1808 established the Inclusive Early Learning and Care Coordination
Program (IELCCP) as a grant program for county offices of education. The goal of
this grant is to increase access for young children birth to five years old to inclusive
early learning and care programs. The request for applications (RFA) due date for this
grant has passed. However, for reference or more information, you may visit the
IELCCP RFA web page at https://www.cde.ca.gov/fg/fo/r2/ielccp1819rfa.asp.

In addition, AB 1808 included $167,242,000 for the Inclusive Early Education
Expansion Program (IEEEP). The goal of the IEEEP is to assist local educational
agencies (LEA) to improve access to inclusive environments. Funds may be used for
adaptive and universal design facility renovations, adaptive equipment, and
professional development. Funding will be awarded through a competitive grant
process and the California Department of Education (CDE) will keep LEAs apprised
of the opportunity to apply.

These newly established statewide grant programs create an opportunity to renew
our commitment to inclusive practices in early learning and care settings. This letter
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 33 of 102


reaffirms expectations for access to inclusive early learning and care programs for
students with disabilities in California by highlighting two important documents issued
by U.S. Department of Education and the U.S. Department of Health and Human
Services in the past few years. An electronic version of this letter is available on the
CDE Special Education Director's Official Letters web page at
https://www.cde.ca.gov/sp/se/lr/om031819.asp.

The CDE looks forward to working with LEAs to expand inclusive, high-quality early
learning and care settings across the state. We see this early intervention as a
valuable opportunity to see young children and students thrive by providing a superior
foundation for their endeavors in both school and in life.

For questions regarding this subject, please contact Sheila Self, Education Programs
Consultant, Special Education Division, by phone at 916-327-3538 or by email at
SSelf@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 34 of 102


From:          SPECEDINFOSHARE
To:            acse@mlist.cde.ca.gov; seaco@mlist.cde.ca.gov; selpa@mlist.cde.ca.gov
Subject:       Inclusive Early Education Expansion Program Request for Application Announcement
Date:          Friday, March 22, 2019 11:48:59 AM


DATE:          March 22, 2019
SUBJECT:       Official Message from the State Director of Special Education
California Assembly Bill 1808 (Chapter 32, Statutes of 2018) established the Inclusive
Early Education Expansion Program (IEEEP). AB 1808 appropriated $167,242,000 in
General Funds to the State Superintendent of Public Instruction for allocation to local
educational agencies (LEAs) for the purposes of increasing access to early learning
and care (ELC) settings the child would attend if he or she did not have a disability.
The IEEEP is established for the purpose of increasing access to inclusive ELC
programs in low-income and high-need communities for children with disabilities,
including children with severe disabilities. Key to successful inclusion of children with
disabilities is a strong partnership among LEAs, public and private community-based
child care, and preschool programs.
The grant period will begin no later than June 28, 2019, and end on June 30, 2023.
Only LEAs may apply, either independently or on behalf of a consortium including
public and private agencies, that will provide subsidized inclusive ELC programs,
which include children with disabilities, including children with severe disabilities.
Grants will be awarded on a competitive basis.
To apply for the IEEEP Grant, visit https://www.cde.ca.gov/fg/fo/r2/ieeep1819rfa.asp.
       The Inclusive Early Education Expansion Program                              March 22, 2019
       (IEEEP) Request for Application (RFA) Release
       Date
       Request for Application (RFA) questions submitted                            March 27, 2019
       by email to IEEEP@cde.ca.gov
       IEEEP Webinar                                                                March 29, 2019
       Deadline to submit the IEEEP Letter of Intent                                April 1, 2019
       IEEEP Application due to the California                                      May 3, 2019
       Department of Education (CDE)
       The Application Review Process will use the                                  May 6–17, 2019
       Reading and Scoring criteria specified in the RFA.
       Initial Intent to Fund notice will be posted                                 May 20, 2019
       Appeals must be submitted to the Early Learning                              May 21–June 5, 2019
       and Care Division (ELCD).
       Review of appeals                                                            June 6–19, 2019
       Final list of awardees posted                                                June 21, 2019
       Start Date                                                                   June 28, 2019

For questions regarding this subject, please contact the IEEEP Help Desk by email at
IEEEP@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 35 of 102


From:           SPECEDINFOSHARE
To:             DL-Special Education Division
Subject:        FW: Update Regarding Inclusive Early Education Expansion Program Request for Application
Date:           Monday, March 25, 2019 10:25:08 AM




From: SPECEDINFOSHARE
Sent: Monday, March 25, 2019 10:23 AM
To: acse <acse@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa@mlist.cde.ca.gov
Subject: Update Regarding Inclusive Early Education Expansion Program Request for Application

Date:           March 25, 2019

Subject:        Information Sharing from the State Director of Special Education

This email is to inform you that the previously issued message announcing the
Request for Applications (RFA) for the fiscal year 2018–19 Inclusive Early Education
Expansion Program (IEEEP) grant was issued prematurely. The RFA will be posted
and announced at a later date.

For questions regarding this subject, please contact the IEEEP Help Desk by email at
IEEEP@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 36 of 102


From:              SPECEDINFOSHARE
To:                selpa@mlist.cde.ca.gov
Subject:           LEA Medi-Cal Billing Option Program: SAVE THE DATES - SPA 15-021 SoCal/NorCal General Training
Date:              Wednesday, March 27, 2019 3:08:03 PM


The following message is being sent on behalf of the Local Educational Agency Medi-
Cal Billing Option Program of the California Department of Health Care Services


March 26, 2019

Please do not reply to this email. If you have LEA policy or program questions, please
forward them to the LEA mailbox at: LEA@dhcs.ca.gov.

Southern California & Northern California Training–Save the Dates!
In preparation for the approval of State Plan Amendment (SPA) 15-021 by the
Centers for Medicare and Medicaid Services, DHCS will conduct two General
Overview SPA 15-021 trainings for stakeholders that participate in the Local
Educational Agency (LEA) Medi-Cal Billing Option Program (BOP). This
announcement is a ‘Save the Date’ for both the Southern and Northern California in-
person training sessions. Note that there is no action that you need to take at this
time, and a training outline, registration, and dial-in information will follow
within the next few weeks.

           Subject: LEA Medi-Cal Billing Option Program SPA 15-021 General
           Overview Trainings – Southern California and Northern California

           Topics Covered:

           Overview of Program changes related to SPA 15-021, including the addition of
           Random Moment Time Survey for LEA BOP practitioners, qualifications
           required to bill new practitioners, requirements to bill new covered services,
           documentation requirements and future cost reporting changes. The training
           will also cover how to bill for qualified services rendered back to the SPA’s July
           1, 2015 effective date.

           Suggested Attendees:

           LEA Medi-Cal Billers and Program Coordinators; LEAs, School Districts or
           County Offices of Education currently participating or interested in participating
           in the LEA BOP; LEA BOP Billing Vendors; Local Educational Consortiums
           (LECs) and Local Governmental Agencies (LGAs); School-Based Associations

           Dates and Locations:

           April 22, 2019 @ 200 Kalmus Drive, Costa Mesa 92626 (Southern CA)
           (open hyperlink for directions)

           May 9, 2019 @ 1700 K Street, Sacramento, CA 95822 (Northern CA) (open
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 37 of 102


      hyperlink for directions)

      Video conference capabilities available at both meetings via Zoom and WebEx
      (dial-in information to follow)

      Time:

      10:00 AM to 3:00 PM

      Lunch 12:00 PM to 1:00 PM

DHCS will post the PowerPoint slides and Q&As from the trainings on the LEA
BOP website.

For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA02
        Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 38 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Public Comment Period for Part B of the Individuals with Disabilities Education Act Annual State Funding
                 Application
Date:            Thursday, March 28, 2019 1:51:49 PM




From: SPECEDINFOSHARE
Sent: Thursday, March 28, 2019 1:51 PM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>
Subject: Public Comment Period for Part B of the Individuals with Disabilities Education Act Annual
State Funding Application

Date:            March 28, 2019

Subject:         Information Sharing from the State Director of Special Education

The California Department of Education (CDE), Special Education Division,
completed its preliminary application for federal fiscal year 2019 funding under the
Individuals with Disabilities Education Act, as amended in 2004, Public Law 108–446.
This application can be found on the CDE California's Annual State Application for
2019 Web page at https://www.cde.ca.gov/sp/se/as/fndapp19.asp.

The 60–day public notice period and the 30–day comment window occurs prior to the
May 17, 2019, submission to the U.S. Department of Education, Office of Special
Education Programs.

The CDE, Special Education Division will accept public comment on the application
March 29, 2019, through April 30, 2019. Persons submitting comments on specific
items in the application should identify the item, referenced by the page number, and
specify your input pertaining to the specific item. Input will be considered if submitted
to, and received by, the CDE contact person listed below prior to 5 p.m., April 30,
2019.

Send written comments to Chris Essman, Education Programs Consultant, Office of
the Associate Director, Special Education Division, by email at PartBapp@cde.ca.gov
or by mail to:

                                 California Department of Education
                                      Special Education Division
                                       Attention: Chris Essman
                                      1430 N Street, Suite 2401
                                       Sacramento, CA 95814
    Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 39 of 102


Please distribute this announcement to all interested parties.
        Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 40 of 102


From:              SPECEDINFOSHARE
To:                DL-Special Education Division
Subject:           FW: Important: Nonpublic Schools and Agencies Certification Data Spreadsheet – April 2019 Update
Date:              Tuesday, April 2, 2019 8:37:32 AM




From: SPECEDINFOSHARE
Sent: Tuesday, April 2, 2019 8:35 AM
To: selpa@mlist.cde.ca.gov
Subject: Important: Nonpublic Schools and Agencies Certification Data Spreadsheet – April 2019
Update


Date:              April 2, 2019
Subject:      Information Sharing from the Focused Monitoring and Technical
Assistance VI Unit of the Special Education Division
The California Department of Education (CDE), Special Education Division (SED), is
pleased to announce the April 2019 update to the Nonpublic, Nonsectarian Schools
and Agencies Certification Data Worksheet on the CDE, Data Collection and
Reporting Web page at https://www.cde.ca.gov/sp/se/ds/.
The Nonpublic Schools and Agencies (NPS/A) Certification Data Worksheet contains
certification information regarding all of the NPS/As certified by the CDE. Within this
NPS/A spreadsheet are three worksheets that can be accessed by selecting the tabs
at the bottom of the spreadsheet.
    •      Worksheet 1–Definition of Fields: The first tab provides each database field
           name used in this data worksheet and the definition of each field name.
    •      Worksheet 2–Nonpublic School Data: The second tab contains the actual
           Nonpublic School data.
    •      Worksheet 3–Nonpublic Agency Data: The third tab contains the actual
           Nonpublic Agency data.

This NPS/A Data Worksheet is updated once every month with the most current
information based upon data entry completed by the SED staff.
If you have any questions please contact the Focused Monitoring and Technical
Assistance VI Unit by phone at 916-327-0141 or by email at NPSA@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 41 of 102


From:           SPECEDINFOSHARE
To:             DL-Special Education Division
Subject:        FW: Update to the 2018–19 Special Education Personnel Data Report
Date:           Wednesday, April 3, 2019 11:13:55 AM




From: SPECEDINFOSHARE
Sent: Wednesday, April 3, 2019 11:12 AM
To: selpa-mis (selpa-mis@mlist.cde.ca.gov) <selpa-mis@mlist.cde.ca.gov>
Subject: FW: Update to the 2018–19 Special Education Personnel Data Report




From: SPECEDINFOSHARE
Sent: Wednesday, April 3, 2019 11:11 AM
To: selpa@mlist.cde.ca.gov; seaco <seaco@mlist.cde.ca.gov>
Subject: Update to the 2018–19 Special Education Personnel Data Report

Date:           April 3, 2019

Subject:     Official Message from the Data, Evaluation and Analysis Unit of the
Special Education Division

The 2018–19 Special Education Personnel Data Report is required by the Individuals
with Disabilities Education Act. Following are instructions for completing and
submitting the 2018–19 report, which is due Monday, June 17, 2019, at 5 p.m.

The 2018–19 Personnel Data Report Technical Assistance Guide (TAG) is available
for download on the exFiles File Transfer System web page at
https://www3.cde.ca.gov/exfiles/downloadurl.aspx?
pid=111&dc=f457d16b4c914492bd.

The Special Education Personnel Data Report website is located at
http://www3.cde.ca.gov/specialeducationpersonnel/logon.aspx.

To access the special education local plan area (SELPA) and local educational
agency (LEA) report, both a system and a LEA password are necessary. Because
this report does not include confidential data, each SELPA and its LEAs will share the
same passwords. Passwords will be unique from SELPA to SELPA. Directors are
asked to distribute the unique SELPA passwords to the member LEAs and charters.

As a security measure, a separate letter containing the passwords will be sent to the
SELPA director and the California Special Education Management Information
System (CASEMIS) contact.

If you have questions regarding this subject, please contact CASEMIS by phone at
916-327-3651 or by email at casemis@cde.ca.gov; or May Kwong, Information
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 42 of 102


Technology Specialist I, by phone at 916-322-5898 or by email at
mkwong@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 43 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Advisory Commission on Special Education April Meeting Agenda
Date:            Monday, April 8, 2019 1:59:24 PM




From: SPECEDINFOSHARE
Sent: Monday, April 8, 2019 1:56 PM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>
Subject: Advisory Commission on Special Education April Meeting Agenda

Date:            April 8, 2019

Subject:        Information Sharing from the State Director of Special Education

This message is to announce that the agenda for the April 17–18, 2019, meeting of
the Advisory Commission on Special Education (ACSE) is available for viewing on the
California Department of Education (CDE) ACSE Meeting Agendas, Summaries, and
Webcasts web page at https://www.cde.ca.gov/sp/se/as/acsemtg.asp, and pursuant
to the Bagley-Keene Act, was posted on or before April 5, 2019, before 5:00 p.m.

The ACSE meeting may also be viewed via live webcast from the CDE ACSE
Meeting Webcast web page at https://www.cde.ca.gov/sp/se/as/acsemtgwebcast.asp.

The ACSE is an advisory panel which regularly meets and provides
recommendations and advice to the State Board of Education, the Superintendent of
Public Instruction, the Legislature, and the Governor in new or continuing areas of
research, program development, and evaluation in California special education.

If you have any questions regarding this subject, please contact Matt Traverso,
Associate Governmental Program Analyst, by phone at 916-323-3308 or by email at
mtraverso@cde.ca.gov.
            Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 44 of 102


From:              SPECEDINFOSHARE
To:                DL-Special Education Division
Subject:           FW: Desired Results Developmental Profiles (DRDP) (2015) Update
Date:              Monday, April 15, 2019 1:15:26 PM




From: SPECEDINFOSHARE
Sent: Monday, April 15, 2019 1:15 PM
To: seaco <seaco@mlist.cde.ca.gov>; selpa <selpa@mlist.cde.ca.gov>
Subject: Desired Results Developmental Profiles (DRDP) (2015) Update

Date:             April 15, 2019

Subject:          Official Message from the Programs and Partnerships Unit of the Special Education Division

The Special Education Division (SED) is converting to the California Longitudinal Pupil Achievement Data System
(CALPADS). New procedures are contained in this communication regarding the new DRDP (2015) submission
requirements.

Please note the following information regarding the DRDP (2015) assessment:

Children Assessed:
        All infants and toddlers with Individualized Family Service Plans served by local educational agencies and
          reported to the SED.

            All preschool-age children (three to five years old, not enrolled in transitional kindergarten or kindergarten) with
             Individualized Education Programs.

Assessor Training on the DRDP (2015):
      • All early intervention, special educators, and speech and language pathologists who are primary service
         providers are required to assess children with the DRDP (2015) and must complete online training through the
         Desired Results Access Project’s Learning Center at www.draccessLearn.org in preparation for the
         assessment. This includes Designated Instructional Services providers who may contribute to the completion of
         the DRDP. The Learning Center is open for assessors who have not yet completed training.

        Fall 2019 Training Courses:
               o For assessors who have not completed training: Register for, or complete, the “Using the DRDP
               (2015) for Special Education” training (including the demonstration of rating skills).
               o For all new assessors who may join your staff in fall 2019, register for “Using the DRDP (2015) for
               Special Education” and complete the new creating child reports module.
               o For all assessors who are returning, use an existing account to complete the creating child
               report module, “Using DRDP (2015) Reports for Special Education.”
Note: It is the intention of the California Department of Education to provide additional DRDP learning modules
on specific topics to support assessors.
Assessor Data Submission:

      Data submission for special education DRDP assessors remains the same as prior years. Assessors will
        continue to enter DRDP (2015) data into the management information system twice yearly. Teachers may
        produce child level reports at any time after submitting rating records.
SELPA Data Submission:

            Beginning this spring, SELPA Directors will submit DRDP (2015) data file twice yearly to the Desired Results
             Access Project data submission system at DRAccessData.org rather than to the California Special Education
             Management Information System (CASEMIS). SELPA Directors and data managers will receive account
             information via email in April.

            Training is available in April and May 2019. Register at https://www.surveygizmo.com/s3/4911749/DR-Access-
             Data-Training-Webinar-Registration.

For more information, contact the Desired Results Access Project by email at data@draccess.org or by phone at 1-800-
673-9220 x 5.
If you have any questions regarding this subject, please contact Patty Salcedo by email at patricia.salcedo@draccess.org
or by phone at 707-477-4570.

Desired Results Access Project
https://www.draccess.org/?
utm_source=Campaigner&utm_campaign=DATA_Sp2019_Updates&utm_content=33723101&cmp=1&utm_medium=email
       Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 45 of 102


Napa County Office of Education, Research and Professional Development Center
1450 Technology Lane, Suite 200, Petaluma, CA 94954
Phone: 800-673-9220 or 707-227-5963 | Email: info@draccess.org
Funded by the California Department of Education, Special Education Division
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 46 of 102


From:              SPECEDINFOSHARE
To:                selpa@mlist.cde.ca.gov
Subject:           LEA Program Southern California Training RSVP
Date:              Monday, April 15, 2019 2:09:46 PM


The following message is being sent on behalf of the Local Educational Agency Medi-
Cal Billing Option Program of the California Department of Health Care Services

April 12, 2019

Please do not reply to this email. If you have LEA policy or program questions, please
forward them to the LEA mailbox at: LEA@dhcs.ca.gov

Southern California Training

In preparation for the approval of State Plan Amendment (SPA) 15-021 by the
Centers for Medicare and Medicaid Services, the Department of Health Care Services
will conduct two General Overview SPA 15-021 trainings for stakeholders that
participate in the Local Educational Agency (LEA) Medi-Cal Billing Option Program.
This announcement is a request for RSVP for the Southern California in-person
training session.

To attend in person, please reply with an RSVP to amarbir.takhar@dhcs.ca.gov.
For call-in information please see below.

           Subject:

           LEA Medi-Cal Billing Option Program SPA 15-021 General Overview Training
           – Southern California

           Date:

           Monday April 22, 2019

           Time:

           10:00 AM to 3:00 PM; Lunch 12:00 PM to 1:00 PM

           Location:

           Orange County Department of Education

           200 Kalmus Drive, Costa Mesa 92626

           Topics Covered:

           Overview of program changes related to SPA 15-021, including the addition of
           Random Moment Time Survey, qualifications required to bill for new
           practitioners, requirements to bill for new covered services, documentation
           requirements and an overview of future cost reporting changes.
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 47 of 102


      Suggested Attendees:

      Local Educational Agency program coordinators and billers; Local Educational
      Consortiums (LECs); Local Governmental Agencies (LGAs); School-Based
      Associations

      Call-In Information:

      Join Zoom Meeting:

      https://ocde.zoom.us/j/306923581

      669 900 6833 US

      877 853 5257 US Toll-free
      855 880 1246 US Toll-free

      Meeting ID: 306 923 581

Please note that lunch will not be provided. DHCS will post the PowerPoint
slides and Q&As from the trainings on the LEA Program website.

For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA02
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 48 of 102


From:           SPECEDINFOSHARE
To:             DL-Special Education Division
Subject:        FW: 2019-20 Annual Budget and Service Plans
Date:           Tuesday, April 23, 2019 10:25:46 AM




From: SPECEDINFOSHARE
Sent: Tuesday, April 23, 2019 10:14 AM
To: selpa@mlist.cde.ca.gov
Subject: 2019-20 Annual Budget and Service Plans


Date:           April 23, 2019

Subject:        Official Message from the State Director of Special Education

Assembly Bill (AB) 1808, enacted June 27, 2018, added language to the California
Education Code (EC) Section 56122 (b) requiring the California Department of
Education (CDE) to develop templates on or before July 1, 2019, that shall be used
by special education local plan areas (SELPAs), districts, and county superintendents
to meet the requirements of EC sections 56195.1 and 56205.

While these new templates are currently in development, the deadline for the 2019–
20 Annual Budget Plan and Annual Service Plan is quickly approaching and requires
lead time for development, fifteen-day public notification, and adoption at a SELPA-
level public hearing.

Until further notice, please use the 2017–18 Annual Budget and Service Plan forms
currently posted to the CDE Local and Annual Budget and Service Plans web page at
https://www.cde.ca.gov/sp/se/ds/lclpln.asp, and change the date on the forms to
2019–20.

Please note that there are no changes to the requirements or processes of the 2019–
20 Annual Budget and Service Plan submission. Changes enacted in AB 1808 will
affect the processes and requirements for the local and annual plans beginning July
1, 2020. You will receive further information and instruction regarding the changes to
the local and annual plans in the coming months.

If you have any questions regarding this subject, please contact Alexa Slater,
Associate Governmental Program Analyst, Special Education Division, by phone at
916-322-0581 or by email at aslater@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 49 of 102


From:          SPECEDINFOSHARE
To:            selpa@mlist.cde.ca.gov
Subject:       California Department of Education and Department of Rehabilitation Collaboration Resources
Date:          Wednesday, April 24, 2019 4:04:08 PM
Attachments:   DOR Student Services Flyer.pdf
               LEA-DOR Collaboration Worksheet.docx
               2018 CDE-DOR Interagency Agreement.docx
               Appendix A - LEA-DOR Local Interagency Agreement Template.docx
               DOR School Contact List SFY 2018-2019.xlsx
               CDE-DOR Collaboration Resources Letter 2019-04-24.docx


The California Department of Education (CDE) and Department of
Rehabilitation (DOR) are reaching out to share resources to support the
development of strong local collaborations between local educational
agencies (LEAs) and DOR districts.

We last wrote to you in September 2018 to encourage local discussions
and local coordination of DOR Student Services and transition services.
Since that time, the CDE/DOR Interagency Agreement was signed,
including Appendix A, which reiterates topics in the Interagency
Agreement to be explored locally. Several LEAs and DOR districts have
also chosen to initiate a local Memorandum of Understanding (MOU),
and through this process, we have identified a need to clarify the types
of questions that may facilitate meaningful discussions and optional
MOU development.

We are pleased to share the attached DOR/CDE Interagency
Agreement and Appendix A, as well as three newly developed
resources: the Collaboration Worksheet, DOR School Contact List, and
a DOR Student Services flyer. In particular, our departments created the
Collaboration Worksheet to complement Appendix A from the
Interagency Agreement. It aims to support the development of
strategies that will work best in your LEA/DOR district. Topics include
but are not limited to referral to DOR Student Services, student access,
and other key processes - understanding that different areas will have
different resources and needs.

Our Departments recognize and honor the work that is already being
done on the local level to ensure that students with disabilities have
access to and benefit from coordinated transition services, including
DOR Student Services. By working together, LEAs and DOR districts
can maximize the impact of their respective resources and better
support the students we mutually serve as they transition into
    Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 50 of 102


successful, independent adults.

Making a Difference Together,


Kristin Wright, Director
Special Education Division
California Department of Education

Joe Xavier, Director
Department of Rehabilitation

Attachments:

    2018 State Interagency Agreement between California Department
    of Education and California Department of Rehabilitation (also
    available on the DOR website at
    www.dor.ca.gov/home/studentservices)

    Appendix A, Local Interagency Agreement: Transition Planning and
    Student Services for Secondary Students with Disabilities

    Collaboration Worksheet

    DOR School Contact List

    DOR Student Services Flyer
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 51 of 102


From:            SPECEDINFOSHARE
To:              selpa@mlist.cde.ca.gov
Subject:         SPA 15-021 Northern California Training RSVP
Date:            Monday, April 29, 2019 9:42:53 AM


The following message is being sent on behalf of the Local Educational Agency Medi-
Cal Billing Option Program of the California Department of Health Care Services


April 26, 2019

Please do not reply to this email. If you have LEA policy or program questions,
please forward them to the LEA mailbox at: LEA@dhcs.ca.gov

Northern California Training
In preparation for the approval of State Plan Amendment (SPA) 15-021 by the
Centers for Medicare and Medicaid Services, DHCS will conduct two General
Overview SPA 15-021 trainings for stakeholders that participate in the Local
Educational Agency (LEA) Medi-Cal Billing Option Program. This announcement is a
request for RSVP for the Northern California in-person training session.
Please reply with an RSVP to Amarbir.Takhar@dhcs.ca.gov by May 6, 2019, to
attend the Northern California training. RSVPs received after May 6 will not be
allowed for in-person attendance. RSVP is not needed to call into the training.
For call-in information please see below.

Subject:
LEA Medi-Cal Billing Option Program SPA 15-021 General Overview Training –
Northern California

Date:
May 9, 2019

Time:
10:00 AM to 3:00 PM; Lunch 12:00 PM to 1:00 PM

Location:
1700 K Street, Sacramento, CA 95822

Topics Covered:
Overview of program changes related to SPA 15-021, including the addition of
Random Moment Time Survey for LEA Program practitioners, qualifications required
to bill new practitioners, requirements to bill new covered services, documentation
requirements and an overview of future cost reporting changes.

Suggested Attendees:
LEA Medi-Cal Billers and Program Coordinators; LEAs, School Districts or County
Offices of Education currently participating or interested in participating in the LEA
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 52 of 102


Program; Billing Vendors; Local Educational Consortiums (LECs) and Local
Governmental Agencies (LGAs); School-Based Associations

Call-In:
240-454-0887
Access code 925 739 840

Access Online:
https://dhcs.webex.com/dhcs/j.php?
MTID=m1e866384c56e87f28589c6fd03d0edd9
Access code 925 739 840

Need technical support? Email: Amarbir.Takhar@dhcs.ca.gov

DHCS will post the presentation slides and Q&As from the trainings on the LEA
Program website following the meeting.


For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 53 of 102


From:            SPECEDINFOSHARE
To:              selpa@mlist.cde.ca.gov
Subject:         ORP Policy Update
Date:            Monday, April 29, 2019 9:47:33 AM


The following message is being sent on behalf of the Local Educational Agency Medi-
Cal Billing Option Program of the California Department of Health Care Services

April 26, 2019

Please do not reply to this email. If you have LEA policy or program questions, please
forward them to the LEA mailbox at: LEA@dhcs.ca.gov

The Department of Health Care Services (DHCS) is providing notification to Local
Educational Agencies (LEAs) currently enrolled in the LEA Medi-Cal Billing Option
Program that DHCS’s Provider Enrollment Division (PED) has updated enrollment
rules for two LEA practitioner types whose applications for Medi-Cal Ordering,
Referring and Prescribing (ORP) providers were previously denied.

Effectively immediately, licensed educational psychologists (LEP) and registered
credentialed school nurses (RCSN) may re-submit applications to enroll as Medi-
Cal ORP providers in order to comply with the LEA Program’s ORP Policy. In the
LEA Program, LEPs and RCSNs may provide recommendations for psychology and
counseling treatment services. When utilizing DHCS’s Provider Application and
Validation for Enrollment (PAVE) website, LEP and RCSN applicants should select
“other” as their provider type. Applicants selecting “other” will be prompted to enter
their provider type.

Although some LEP/RCSN ORP applications may have been originally submitted
months ago, and were denied, the effective enrollment will remain one year prior to the
date DHCS received the complete application package. Therefore, claims with dates
of service 7/1/18 and forward, which is the effective date of the ORP policy, should not
be affected.

DHCS has updated Policy and Procedure Letter (PPL) 18-018: Notification Of
Ordering, Referring Or Prescribing Practitioner Requirements In The Local
Educational Agency Medi-Cal Billing Option Program. PPL 18-018R can be found
under the Provider Manual & Policy section of the LEA Program website, or directly
linked at:

https://www.dhcs.ca.gov/formsandpubs/Documents/ACLSS%20PPLs/2019/PPL%2018-
018R.pdf

For more information regarding the LEA Program ORP policy, please refer to the ORP
Guide and ORP FAQs.

For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 54 of 102


To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/
default.aspx?list=DHCSLEA
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 55 of 102


From:           SPECEDINFOSHARE
To:             DL-Special Education Division
Subject:        FW: Stakeholder Update: California Competitive Integrated Employment Blueprint Annual Report
Date:           Thursday, May 2, 2019 10:03:49 AM




From: SPECEDINFOSHARE
Sent: Thursday, May 2, 2019 9:59 AM
To: selpa@mlist.cde.ca.gov
Subject: Stakeholder Update: California Competitive Integrated Employment Blueprint Annual
Report

Date:            May 2, 2019

Subject:        Official Message from the State Director of Special Education

“Real Work for Real Pay in the Real World”

The California Department of Education (CDE), Department of Rehabilitation (DOR),
and Department of Developmental Services (DDS) are pleased to issue the initial
California Competitive Integrated Employment (CIE) Blueprint Annual Report (“Annual
Report”) for the reporting period of May 2017 through June 2018. The Annual Report
is a product of the CIE Blueprint, which documents the commitment between the
three departments to provide opportunities for Californians with intellectual disabilities
and developmental disabilities (ID/DD) to prepare for and participate in CIE.

The Annual Report demonstrates the accomplishments of the first full implementation
year of the CIE Blueprint. It highlights state and local collaborative efforts and
pathways to CIE that are making a difference in the lives of individuals with ID/DD
and their families. Each subsequent year during the five-year implementation effort,
the Annual Report will build upon the successes of the previous year and
demonstrate the achievements and potential barriers for individuals seeking CIE.

Local educational agencies (LEAs), DOR districts, regional centers, and community
partners have been instrumental in the success of the Blueprint. The departments
greatly appreciate the hard work and dedication of all partners working to ensure
every individual with ID/DD has the opportunity to succeed in CIE.

To view the Annual Report and the CIE Blueprint, please visit the California Health
and Human Services Agency webpage at https://www.chhs.ca.gov/ and select the tab
on the top right titled “CIE”.

Please send questions and comments to CaliforniaCIE@dor.ca.gov.

Thank you.

Nancy Bargmann, Director, DDS
Kristin Wright, Director, Special Education Division, CDE
    Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 56 of 102


Joe Xavier, Director, DOR
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 57 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Individuals with Disabilities Education Act Implementation Study 2019
Date:            Monday, May 6, 2019 1:47:56 PM




From: SPECEDINFOSHARE
Sent: Monday, May 6, 2019 1:48 PM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>; special-education-directors@mlist.cde.ca.gov
Subject: Individuals with Disabilities Education Act Implementation Study 2019


Date:           May 6, 2019

Subject:        Information Sharing from the State Director of Special Education

The United States Department of Education (USDOE) plans to conduct several
surveys this fall to gain a better understanding of how the Individuals with Disabilities
Education Act (IDEA) is being implemented across the country. The data collection
for the IDEA State and Local Implementation Study 2019 will examine how states,
districts, and schools are identifying and supporting students with disabilities. The
study is one component of a Congressionally-mandated National Assessment of
IDEA. Currently, interested parties are invited to comment on the proposed
information collection on or before June 14, 2019. The notice published in the federal
register by the USDOE and instructions for submitting comments is available for
review on the Federal Register website at
https://www.federalregister.gov/documents/2019/04/15/2019-07424/agency-
information-collection-activities-comment-request-individuals-with-disabilities-
education-act.

For specific questions related to collection activities, please contact Erica Johnson,
202-245-7676.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 58 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Early Math Symposium Registration is Open
Date:            Monday, May 13, 2019 1:40:07 PM




From: SPECEDINFOSHARE
Sent: Monday, May 13, 2019 1:34 PM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>; special-education-directors@mlist.cde.ca.gov
Subject: Early Math Symposium Registration is Open

Date:            May 13, 2019

Subject:        Information Sharing from the California State Board of Education

Early Math Symposium
Friday, June 21, 2019, California State University (CSU) East Bay,
Registration is open!




This year’s Early Math Symposium will focus on fostering fun, creativity, and
discovery while supporting the mathematical development of all young children! Join
us at CSU East Bay in Hayward, California on Friday, June 21 for three powerful
keynotes and a variety of breakout sessions. Can’t attend in person? Sign up for the
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 59 of 102


live webcast. Register today to attend in person or for the live webcast at:
https://www.calstat.org/EarlyMathSymposium/.

The Symposium will feature three inspiring keynotes.

     Kevin Schaefer and Kristin Brooks will address early math learner
     variability through the lens of Universal Design for Learning principles.

     Chris Brownell, co-author of Math Recess, will share stories to illustrate
     how math is tied to humanity.

     Megan Franke will show how focusing on the details of children's thinking,
     can support educators to listen to and learn from children, to focus on their
     strengths, and to notice and build in productive ways.

Participants may also select from several breakout sessions:

     Expressing creativity through math
     STEM–birth through age 3
     Culturally relevant professional learning
     Inclusion–common modifications and adaptations to support preschool success
     Effective strategies for family engagement
     Inclusive preschool math environments
     Dual language and community learning centers
     Talking about math with young children
     Exploding dots–joyful, uplifting, exciting math!
     Everyday play and exploration for developing children’s math knowledge
     Investigating Force and Motion–hands-on STEM for children 2 and older
     Children’s Literature and Math–games, activities, and recipes for home, school
     and community

The Early Math Symposium is a professional development opportunity jointly
sponsored by the California Department of Education, the California State Board of
Education, the California Commission on Teacher Credentialing, First Five California,
WestEd, the California County Superintendents Educational Services Association, the
Fresno County Office of Education, and the California Early Math Project.

If you have any questions regarding the Symposium please contact Carolyn Pfister,
Education Administrator I, State Board of Education, by email at cpfister@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 60 of 102


From:          SPECEDINFOSHARE
To:            selpa@mlist.cde.ca.gov
Subject:       LEA Advisory Workgroup Meeting 6/5/19 - SAVE THE DATE
Date:          Tuesday, May 14, 2019 9:42:10 AM


The following message is being sent on behalf of the Local Educational Agency Medi-
Cal Billing Option Program of the California Department of Health Care Services

May 13, 2019

Please do not reply to this e-mail. If you have LEA policy or program questions,
please forward them to the LEA mailbox at: LEA@dhcs.ca.gov

Save the Date!

Event:
Local Educational Agency (LEA) Medi-Cal Billing Option Program Advisory
Workgroup Meeting

Date:
Wednesday, June 5, 2019

Time:
10:00 a.m. to 3:30 p.m.

Location:
Department of Health Care Services
1700 K Street
Sacramento, CA 95811

You are invited to attend the Local Educational Agency (LEA) Medi-Cal Billing
Option Program Advisory Workgroup bi-monthly meeting to be held on June 5,
2019.

The purpose of LEA Advisory Workgroup is to improve the LEA Medi-Cal Billing
Option Program, by being inclusive of LEAs willing to participate and by bringing
together professionals of all disciplines. The emphasis of the meetings is to strategize
various goals and activities aimed at enhancing Medi-Cal services on school sites,
increasing access of care to students, and increasing federal reimbursement for
providing services to Medi-Cal eligible students. Participants within the LEA Advisory
Workgroup must be employed by a LEA, school district or county office of education,
and come prepared to participate and offer their input. Note that representatives
from third party advisors, third party vendors or billing agents will not be
included in these meetings.

You are receiving this invitation because you are a LEA stakeholder involved in
administering the LEA Medi-Cal Billing Option program. Due to capacity constraints,
we request that no more than one representative from your LEA attend this meeting.
If you would like to have another LEA Medi-Cal Billing Option Program administrator
from your LEA attend in your place, please let us know.
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 61 of 102



The LEA Advisory Workgroup meeting will include an exchange of information in the
morning session, and breakout workgroup/discussion group in the afternoon session.
If you choose to remain for the afternoon session be prepared to brainstorm, provide
input and provide follow-up support. Please note that participation in the afternoon
session may require additional follow-up action items.

Please RSVP by May 20, 2019, by emailing the LEA Program directly at
Amarbir.Takhar@dhcs.ca.gov

A meeting Agenda, Status Update Summary and Breakout Session Materials will be
distributed one week prior to the meeting to those who RSVP that they will be
attending.

For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 62 of 102


From:           SPECEDINFOSHARE
To:             DL-Special Education Division
Subject:        FW: Spring 2019 CASEMIS Software Release
Date:           Thursday, May 16, 2019 10:17:35 AM




From: SPECEDINFOSHARE
Sent: Thursday, May 16, 2019 10:16 AM
To: selpa-mis <selpa-mis@mlist.cde.ca.gov>
Subject: FW: Spring 2019 CASEMIS Software Release




From: SPECEDINFOSHARE
Sent: Thursday, May 16, 2019 10:14 AM
To: selpa@mlist.cde.ca.gov; seaco <seaco@mlist.cde.ca.gov>
Subject: Spring 2019 CASEMIS Software Release

Date:           May 16, 2019

Subject:     Official Message from the Data, Evaluation, and Analysis Unit of the
Special Education Division

The California Special Education Management Information System (CASEMIS)
Software, Version (A) for June 2019 and resources are available for download on the
California Department of Education, CASEMIS Software Web page at
https://www.cde.ca.gov/sp/se/ds/casemis.asp.

The due date for the CASEMIS June 30, 2019 report is Friday, August 9, 2019.

For assistance or to report problems, please contact Amanvir Sahota, Information
Technology Specialist I, by phone at 916-327-1022, or by email at
asahota@cde.ca.gov; or Andrew Waskiewicz, Research Data Specialist I, by phone
at 916-327-3685, or by email at awaskiew@cde.ca.gov; or CASEMIS by phone at
916-327-3651, or by email at casemis@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 63 of 102


From:          SPECEDINFOSHARE
To:            selpa@mlist.cde.ca.gov
Subject:       Webex Information for LEA Advisory Workgroup Meeting 6/5/19
Date:          Thursday, May 16, 2019 11:16:46 AM


The following message is being sent on behalf of the Local Educational Agency Medi-
Cal Billing Option Program of the California Department of Health Care Services


May 15, 2019

Please do not reply to this e-mail. If you have LEA policy or program questions,
please forward them to the LEA mailbox at: LEA@dhcs.ca.gov

Save the Date!

Event:
Local Educational Agency (LEA) Medi-Cal Billing Option Program Advisory
Workgroup Meeting

Update:
The first half of the meeting will be available to attend remotely via Webex. Please
see below.

Join from a video system or application: https://dhcs.webex.com
Join by phone: 240-454-0887

Meeting number (access code): 923 583 788
Meeting password: qCkTSqZg

Date:
Wednesday, June 5, 2019

Time:
10:00 a.m. to 3:30 p.m.

Location:
Department of Health Care Services
1700 K Street
Sacramento, CA 95811

You are invited to attend the Local Educational Agency (LEA) Medi-Cal Billing
Option Program Advisory Workgroup bi-monthly meeting to be held on June 5,
2019.

The purpose of LEA Advisory Workgroup is to improve the LEA Medi-Cal Billing
Option Program, by being inclusive of LEAs willing to participate and by bringing
together professionals of all disciplines. The emphasis of the meetings is to strategize
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 64 of 102


various goals and activities aimed at enhancing Medi-Cal services on school sites,
increasing access of care to students, and increasing federal reimbursement for
providing services to Medi-Cal eligible students. Participants within the LEA Advisory
Workgroup must be employed by a LEA, school district or county office of education,
and come prepared to participate and offer their input. Note that representatives
from third party advisors, third party vendors or billing agents will not be
included in these meetings.

You are receiving this invitation because you are a LEA stakeholder involved in
administering the LEA Medi-Cal Billing Option program. Due to capacity constraints,
we request that no more than one representative from your LEA attend this meeting.
If you would like to have another LEA Medi-Cal Billing Option Program administrator
from your LEA attend in your place, please let us know.

The LEA Advisory Workgroup meeting will include an exchange of information in the
morning session, and breakout workgroup/discussion group in the afternoon session.
If you choose to remain for the afternoon session be prepared to brainstorm, provide
input and provide follow-up support. Please note that participation in the afternoon
session may require additional follow-up action items.

Please RSVP by May 20, 2019, by emailing the LEA Program directly at
Amarbir.Takhar@dhcs.ca.gov

A meeting Agenda, Status Update Summary and Breakout Session Materials will be
distributed one week prior to the meeting to those who RSVP that they will be
attending.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 65 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: STEMIIEE: Science, Technology, Engineering, and Mathematics Innovation and Inclusion in Early Education
Date:            Wednesday, May 22, 2019 3:51:23 PM




From: SPECEDINFOSHARE
Sent: Wednesday, May 22, 2019 3:51 PM
To: 'selpa' <selpa@mlist.cde.ca.gov>
Subject: STEMIIEE: Science, Technology, Engineering, and Mathematics Innovation and Inclusion in
Early Education


Date:            May 22, 2019

Subject:     Information Sharing from the Programs and Partnerships Unit of the
Special Education Division

The California Department of Education, Special Education Division, is pleased to
provide information about a new technical assistance center called Science,
Technology, Engineering, and Mathematics in early childhood called STEMIIEE or
STEMI2E2. STEMIIEE or STEMI2E2 is an Office of Special Education Programs,
Department of Education newly funded technical assistance center with the purpose
to promote science, technology, engineering, and mathematics (STEM) for children
with disabilities in birth to age three early childhood programs with the aim to:

        develop and enhance the knowledge base on engagement in STEM learning
        opportunities for young children with disabilities (0-5);
        implement high-quality technical assistance and professional development to
        increase engagement for young children with disabilities in STEM opportunities;
        and
        engage partners and stakeholders from diverse disciplines and industries in
        work to increase the inclusion of young children with disabilities in early high-
        quality STEM learning experiences.
For more information, including upcoming activities, an introductory webinar and
PowerPoint are available at https://stemie.fpg.unc.edu/stemiiee-archived-webinar-
now-available.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 66 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: CEA Exam Bulletin Release
Date:            Friday, May 24, 2019 8:48:22 AM




From: SPECEDINFOSHARE
Sent: Friday, May 24, 2019 8:42 AM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>; special-education-directors@mlist.cde.ca.gov
Subject: CEA Exam Bulletin Release


A Career Executive Assignment examination bulletin for Director, State Special
Schools and Services Division has been released.

You may access the official bulletin
at: https://www.jobs.ca.gov/CalHrPublic/Jobs/JobPosting.aspx?JobControlId=158050

The bulletin will be available on California Department of Education (CDE) internet
site in the next few days.

Final Filing Date: 6/06/2019

For more information or questions regarding this or other examinations and jobs
available with the CDE please visit the Jobs at CDE web page at
https://www.cde.ca.gov/RE/di/jb/.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 67 of 102


From:         SPECEDINFOSHARE
To:           selpa@mlist.cde.ca.gov
Subject:      DHCS LEA/SMAA Survey
Date:         Thursday, June 6, 2019 10:27:28 AM


The following message is being sent on behalf of the Local Educational Agency Medi-
Cal Billing Option Program of the California Department of Health Care Services


Hello,

The Department of Health Care Services Local Educational Agency (LEA) Medi-Cal
Billing Option Program is reaching out to its stakeholders in order to account for LEAs
that currently participate in the LEA Program, but do not participate in the School
Based Medi-Cal Administrative Activities (SMAA) Program. The goal of this exercise
is to provide technical assistance to LEA providers that may not be familiar with the
Random Moment Time Survey (RMTS), which is currently used by the SMAA
Program. The LEA Program will be integrated into the RMTS platform at a future
date, upon approval of State Plan Amendment 15-021 by the federal Centers for
Medicare and Medicaid Services (CMS).

If your LEA currently participates in the LEA Program, but does not participate in
the SMAA Program, please click on the following link to complete a quick 3-question
survey: https://www.surveymonkey.com/r/LEABOP.

If your LEA participates in both the LEA and SMAA Programs, then you do not need
to complete the survey.

For questions regarding the LEA Program, RMTS or the survey, please contact us at
LEA@dhcs.ca.gov.

For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 68 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Early Math Symposium Registration is Still Open
Date:            Thursday, June 6, 2019 11:25:19 AM




From: SPECEDINFOSHARE
Sent: Thursday, June 6, 2019 11:24 AM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; special-education-directors <special-education-
directors@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>
Subject: Early Math Symposium Registration is Still Open

Date:            June 6, 2019

Subject:        Information Sharing from the California State Board of Education

Reminder: Early Math Symposium Registration is Still Open
Friday, June 21, 2019, California State University (CSU) East Bay,
Registration is still open!




This year’s Early Math Symposium will focus on fostering fun, creativity, and
discovery while supporting the mathematical development of all young children! Join
us at CSU East Bay in Hayward, California on Friday, June 21 for three powerful
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 69 of 102


keynotes and a variety of breakout sessions. Can’t attend in person? Sign up for the
live webcast. Register today to attend in person or for the live webcast at:
https://www.calstat.org/EarlyMathSymposium/.

The Symposium will feature three inspiring keynotes.

     Kevin Schaefer and Kristin Brooks will address early math learner
     variability through the lens of Universal Design for Learning principles.

     Chris Brownell, co-author of Math Recess, will share stories to illustrate
     how math is tied to humanity.

     Megan Franke will show how focusing on the details of children's thinking,
     can support educators to listen to and learn from children, to focus on their
     strengths, and to notice and build in productive ways.

Participants may also select from several breakout sessions:

     Expressing creativity through math
     STEM–birth through age 3
     Culturally relevant professional learning
     Inclusion–common modifications and adaptations to support preschool success
     Effective strategies for family engagement
     Inclusive preschool math environments
     Dual language and community learning centers
     Talking about math with young children
     Exploding dots–joyful, uplifting, exciting math!
     Everyday play and exploration for developing children’s math knowledge
     Investigating Force and Motion–hands-on STEM for children 2 and older
     Children’s Literature and Math–games, activities, and recipes for home, school
     and community

The Early Math Symposium is a professional development opportunity jointly
sponsored by the California Department of Education, the California State Board of
Education, the California Commission on Teacher Credentialing, First Five California,
WestEd, the California County Superintendents Educational Services Association, the
Fresno County Office of Education, and the California Early Math Project.

If you have any questions regarding the Symposium please contact Carolyn Pfister,
Education Administrator I, State Board of Education, by email at cpfister@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 70 of 102


From:           SPECEDINFOSHARE
To:             DL-Special Education Division
Subject:        FW: Official Message from the State Director of Special Education
Date:           Friday, June 7, 2019 4:10:11 PM




From: SPECEDINFOSHARE
Sent: Friday, June 7, 2019 4:09 PM
To: acse@mlist.cde.ca.gov; seaco <seaco@mlist.cde.ca.gov>; selpa <selpa@mlist.cde.ca.gov>;
special-education-directors@mlist.cde.ca.gov
Subject: Official Message from the State Director of Special Education


Date:           June 7, 2019
Subject:        Inclusive Early Education Expansion Program Grant Announcement
California Assembly Bill 1808 (Chapter 32, Statutes of 2018) established the Inclusive
Early Education Expansion Program (IEEEP). AB 1808 appropriated $167,242,000 in
General Funds to the State Superintendent of Public Instruction for allocation to local
educational agencies (LEAs) for the purposes of increasing access to early learning
and care (ELC) settings the child would attend if he or she did not have a disability.
The IEEEP is established for the purpose of increasing access to inclusive ELC
programs in low-income and high-need communities for children with disabilities,
including children with severe disabilities. Key to successful inclusion of children with
disabilities is a strong partnership among LEAs, public and private community-based
child care, and preschool programs.
The grant period will begin no later than November 19, 2019, and end on June 30,
2023. Only LEAs may apply, either independently or on behalf of a consortium
including public and private agencies, that will provide subsidized inclusive ELC
programs, which include children with disabilities, including children with severe
disabilities.
Grants will be awarded on a competitive basis.
To apply for the IEEEP Grant, visit https://www.cde.ca.gov/fg/fo/r2/ieeep1819rfa.asp.
        Application Timeline                                                        Dates
        The Inclusive Early Education Expansion Program                             June 7, 2019
        (IEEEP) Request for Application (RFA) Release
        Date
        Request for Application (RFA) questions submitted                           June 11, 2019
        by email to IEEEP@cde.ca.gov
        IEEEP Webinar                                                               June 11, 2019
        Deadline to submit the IEEEP Letter of Intent                               June 28, 2019
        IEEEP Application due to the California                                     September 27, 2019
        Department of Education (CDE)
        The Application Review Process will use the                                 September 27-October
        Reading and Scoring criteria specified in the RFA.                          18, 2019
        Initial Intent to Fund notice will be posted                                October 21, 2019
        Appeals must be submitted to the Early Learning                             October 31, 2019
        and Care Division (ELCD).
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 71 of 102


     Review of appeals                                     November 1-15, 2019
     Final list of awardees posted                         November 18, 2019
     Start Date                                            November 19, 2019

For questions regarding this subject, please contact the IEEEP Help Desk by email at
IEEEP@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 72 of 102


From:             SPECEDINFOSHARE
To:               DL-Special Education Division
Subject:          FW: Official Message from the State Director of Special Education
Date:             Monday, June 10, 2019 4:34:45 PM




From: SPECEDINFOSHARE
Sent: Monday, June 10, 2019 4:33 PM
To: acse@mlist.cde.ca.gov; seaco <seaco@mlist.cde.ca.gov>; special-education-
directors@mlist.cde.ca.gov; selpa@mlist.cde.ca.gov
Subject: Official Message from the State Director of Special Education


Subject:          Inclusive Early Education Expansion Project (IEEEP) RFA Webinar

Date:              June 10, 2019

The Early Learning and Care Division (ELCD) will host a webinar on Tuesday, June
11, 2019, to provide an overview of the Request for Applications (RFA) for the
Inclusive Early Education Expansion Project. This grant to local educational
agencies in the amount of $167 million will be awarded to eligible applicants to
expand opportunities for children with disabilities to be enrolled and included in
regular early learning and care programs.

It is not necessary to pre-register for this webinar.

Topic: IEEEP RFA Webinar
Date and Time: June 11, 2019, 3:00 p.m.
Event number: 665 697 738
Event password: 167802
Event registration/address for attendees:
https://cdeevents.webex.com/cdeevents/onstage/g.php?
MTID=ee54a9edb7082a4b93048294d9c30d1cc
TIP FOR ATTENDEES
To save time before the meeting, check your system to make sure it is ready to use
WebEx.

           1. Visit the test site at https://www.webex.com/test-meeting.html

           2. If you experience issues joining the meeting, contact WebEx support at 1-
              866-229-3239.

IMPORTANT NOTICE: This Webex service includes a feature that allows audio and
any documents and other materials exchanged or viewed during the session to be
recorded. You should inform all meeting attendees prior to recording if you intend to
record the meeting. Please note that any such recordings may be subject to discovery
in the event of litigation.
Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 73 of 102
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 74 of 102


From:         SPECEDINFOSHARE
To:           selpa@mlist.cde.ca.gov
Subject:      SPA 15-021 Training Slides and FAQs
Date:         Tuesday, June 11, 2019 3:36:34 PM


The following message is being sent on behalf of the Local Educational Agency Medi-
Cal Billing Option Program of the California Department of Health Care Services




June 10, 2019



Please do not reply to this e-mail. If you have LEA policy or program questions,
please forward them to the LEA mailbox at: LEA@dhcs.ca.gov



State Plan Amendment (SPA) 15-021 Regional Training Presentation Slides and
FAQs



The Department of Health Care Services (DHCS) has posted on its website the Local
Educational Agency (LEA) Medi-Cal Billing Option Program SPA 15-021 General
Overview training presentation slides and FAQs from the Southern and Northern
California regional trainings, conducted by DHCS on April 22 and May 9, 2019.



You may find the slides and FAQ document under the Manuals & Training heading on
the LEA Program main page, or directly linked below:



https://www.dhcs.ca.gov/provgovpart/Pages/SPA-15-021.aspx

For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 75 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Important: Nonpublic Schools and Agencies Certification Data Spreadsheet – June 2019 Update
Date:            Thursday, June 13, 2019 11:24:51 AM




From: SPECEDINFOSHARE
Sent: Thursday, June 13, 2019 11:22 AM
To: selpa@mlist.cde.ca.gov
Subject: Important: Nonpublic Schools and Agencies Certification Data Spreadsheet – June 2019
Update

Date:            June 13, 2019

Subject:      Information Sharing from the Focused Monitoring and Technical
Assistance VI Unit of the Special Education Division

The California Department of Education (CDE), Special Education Division, is
pleased to announce the June 2019 update to the Nonpublic, Nonsectarian Schools
and Agencies Certification Data Worksheet on the CDE, Data Collection and
Reporting Web page at https://www.cde.ca.gov/sp/se/ds/.

The Nonpublic Schools and Agencies (NPS/A) Certification Data Worksheet contains
certification information regarding all of the NPS/As certified by the CDE. Within this
NPS/A spreadsheet are three worksheets that can be accessed by selecting the tabs
at the bottom of the spreadsheet.

        Worksheet 1–Definition of Fields: The first tab provides each database field
        name used in this data worksheet and the definition of each field name.
        Worksheet 2–Nonpublic School Data: The second tab contains the actual
        Nonpublic School data.
        Worksheet 3–Nonpublic Agency Data: The third tab contains the actual
        Nonpublic Agency data.

This NPS/A Data Worksheet is updated once every month with the most current
information based upon data entry completed by the Special Education Division staff.

If you have any questions please contact the Focused Monitoring and Technical
Assistance VI Unit by phone at 916-327-0141 or by email at NPSA@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 76 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Advisory Commission on Special Education June Meeting Agenda
Date:            Thursday, June 13, 2019 11:33:27 AM




From: SPECEDINFOSHARE
Sent: Thursday, June 13, 2019 11:32 AM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; special-education-directors <special-education-
directors@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>
Subject: Advisory Commission on Special Education June Meeting Agenda

Date:            June 13, 2019

Subject:        Information Sharing from the State Director of Special Education

This message is to announce that the agenda for the June 19–20, 2019, meeting of
the Advisory Commission on Special Education (ACSE) is available for viewing on the
California Department of Education (CDE) ACSE Meeting Agendas, Summaries, and
Webcasts web page at https://www.cde.ca.gov/sp/se/as/acsemtg.asp, and pursuant
to the Bagley-Keene Act, was posted on or before June 7, 2019, before 5:00 p.m.

The ACSE meeting may also be viewed via live webcast from the CDE ACSE
Meeting Webcast web page at https://www.cde.ca.gov/sp/se/as/acsemtgwebcast.asp.

The ACSE is an advisory panel which regularly meets and provides
recommendations and advice to the State Board of Education, the Superintendent of
Public Instruction, the Legislature, and the Governor in new or continuing areas of
research, program development, and evaluation in California special education.

If you have any questions regarding this subject, please contact Matt Traverso,
Associate Governmental Program Analyst, by phone at 916-323-3308 or by email at
mtraverso@cde.ca.gov.
        Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 77 of 102


From:             SPECEDINFOSHARE
To:               DL-Special Education Division
Subject:          FW: Upcoming Transition of Data for Students with Disabilities into the California Longitudinal Pupil Achievement
                  Data System
Date:             Friday, June 21, 2019 3:35:49 PM




From: SPECEDINFOSHARE
Sent: Friday, June 21, 2019 3:34 PM
To: selpa-mis <selpa-mis@mlist.cde.ca.gov>
Subject: Upcoming Transition of Data for Students with Disabilities into the California Longitudinal
Pupil Achievement Data System




From: SPECEDINFOSHARE
Sent: Friday, June 21, 2019 3:32 PM
To: selpa@mlist.cde.ca.gov; seaco <seaco@mlist.cde.ca.gov>
Subject: Upcoming Transition of Data for Students with Disabilities into the California Longitudinal
Pupil Achievement Data System

Date:             June 21, 2019

Subject:     Official Message from the Data, Evaluation and Analysis Unit of the
Special Education Division

As first announced in 2016 to Special Education Local Plan Area (SELPA) Directors,
the California Department of Education (CDE) will be transitioning the California
Special Education Management Information System (CASEMIS) data collection into
the California Longitudinal Pupil Achievement Data System (CALPADS) in 2019–20.
This transition will translate into benefits that include ongoing reduced data-related
workload and increased data quality. This integration of data will also support
programmatic efforts to maximize inclusion for students with disabilities (students with
individualized education plans or service plans) in a supported general education
environment and improve achievement for all students.

Over the past three years, the CDE has engaged in ongoing discussions with
SELPAs, Special Education System (SES) vendors, local educational agencies
(LEAs), and Student Information System (SIS) vendors to support this transition.
Project information has been provided using multiple platforms including CASEMIS
Roadshow trainings, SELPA Monthly meetings, and the CASEMIS to CALPADS
(C2C) Listserv. Currently SES vendors are making the technical changes needed to
transfer data from their systems to CALPADS, and the project is on schedule for
testing to begin in July.

A successful transition of the CASEMIS data collection into CALPADS will depend on
active SELPA leadership to:
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 78 of 102



       •   Assist LEA data stewards, including CALPADS coordinators,
           LEA Directors of Technology, and Superintendents in
           understanding the legal requirements and data specifications
           of special education student level data.

       •   Assist in developing technical and/or business processes that
           result in consistent data for students with disabilities (SWD) in
           the SES and SIS.

       •   Work with LEA authorized charter schools to streamline the
           data submission for SWD and general education students.
           Currently, some charter schools submit their CALPADS data
           directly and data for students with disabilities through their
           authorizing LEA, or vice versa. After the transition, data for
           both populations must be submitted the same way, either
           directly to CALPADS or through the authorizing LEA. Charter
           schools must inform the CDE of the process to be used to
           submit CALPADS data by June 30, 2019, so LEAs and
           charter schools should be developing plans now.

       •   Engage with LEAs on an ongoing basis to ensure the SELPA
           will be able to review and approve the special education data
           for each of its LEAs by the December 20, 2019, CALPADS
           Fall 1 certification deadline. LEAs will be required to approve
           their submission by December 6, 2019, SELPAs can review
           the LEA data on an ongoing basis at any time during the
           submission window, with final review completed prior to the
           certification deadline of December 20, 2019. The LEA must
           approve all data and the SELPA must approve the special
           education data for the submission to be certified. Following
           the first certification deadline, the Amendment Window opens,
           and LEAs may further amend data until the window closes on
           January 24, 2020. It is critical that SELPAs and LEAs work
           together during the Amendment Window to ensure LEAs’ Fall
           1 submissions are certified by the final deadline. Doing so
           provides updated data for funding calculations and reduces
           potential noncompliance with the Individuals with Disabilities
           Education Act and corresponding corrective actions.

Due to the necessary coordination between special education and CALPADS staff,
vendors, and SELPAs, leadership during this process is critical. Provide subject
matter expertise and support LEAs to hold internal meetings with SIS and SES
coordinators to review the local plan for integration, roles and responsibility for this
work, and internal timeline to ensure sufficient time to review the CALPADS reports.
This transition introduces a new certification workflow that all participants need to plan
for so the SELPA and all member LEAs can successfully meet the certification
deadline.
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 79 of 102


The CALPADS Team (inclusive of the previous CASEMIS Help Team) will offer a
comprehensive set of training targeted for specific audiences. SELPA will receive
training during monthly meetings focused on their role in the process. LEAs will
receive training in conjunction with their SES vendor, since data will flow between the
SES and CALPADS. Finally, current CALPADS Fall 1 submission training will be
enhanced to include the new functionality related to SWD data. Training details will be
communicated to each group in late June and July. SELPAs are welcome to attend
these trainings to support LEAs in this transition.

The success of this effort depends on strong collaboration between the CDE,
SELPAs, LEAs, SES vendors, and SIS vendors. It is critical for SELPAs to support
the local CALPADS and special education staff in this new process.

Please send technical or process questions to the CALPADS Service Desk at
calpads-support@cde.ca.gov. For other questions or concerns, contact Shiyloh
Duncan-Becerril, Administrator, Special Education Division, by phone at 916-327-
3547 or by email at sbecerril@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 80 of 102


From:         SPECEDINFOSHARE
To:           selpa@mlist.cde.ca.gov
Subject:      FY 17-18 Q3 Invoice Submission Extension
Date:         Wednesday, June 26, 2019 10:48:59 AM


The following message is being sent on behalf of the California Department of Health
Care Services



Good afternoon,

The School-Based Medi-Cal Administrative Activities (SMAA) Program is issuing a
30-day extension for fiscal year 2017-18 Q3 invoice submissions. The new
submission date is July 31, 2019. Please let me know if you have any questions.

Thank you,


Tony Teresi, MPH
Program Manager
School-Based Medi-Cal Administrative Activities (SMAA)
Department of Health Care Services
(916) 345-7887
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 81 of 102


From:         SPECEDINFOSHARE
To:           selpa@mlist.cde.ca.gov
Subject:      Random Moment Time Survey (RMTS) Update
Date:         Friday, June 28, 2019 3:55:48 PM


The following message is being sent on behalf of the California Department of Health
Care Services




June 28, 2019



Please do not reply to this e-mail. If you have LEA policy or program questions,
please forward them to the LEA mailbox at: LEA@dhcs.ca.gov



Random Moment Time Survey (RMTS) Update



This email serves as notice to Local Educational Agencies (LEAs) participating in the
LEA Medi-Cal Billing Option Program that the integration of the LEA Program into the
existing RMTS process will not occur on July 1, 2019. Pending approval from the
federal Centers for Medicare & Medicaid Services (CMS), the LEA Program will be
integrated into RMTS beginning on July 1, 2020.



At this time, the Department of Health Care Services (DHCS) is continuing to
collaboratively work with CMS to receive approval of State Plan Amendment (SPA)
15-021. Following CMS approval of SPA 15-021, DHCS will provide additional
stakeholder information, training and guidance regarding the LEA Program’s
integration into RMTS.

For more information regarding RMTS, please use the link provided below:

https://www.dhcs.ca.gov/provgovpart/Pages/LEA_RMTS.aspx

For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA
        Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 82 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Publication of the California Practitioners" Guide for Educating English Learners with Disabilities is Published
                 Online
Date:            Monday, July 1, 2019 4:42:41 PM




From: SPECEDINFOSHARE
Sent: Monday, July 1, 2019 4:40 PM
To: acse <acse@mlist.cde.ca.gov>; ihe <ihe@mlist.cde.ca.gov>; ises <ises@mlist.cde.ca.gov>; nps-
admins <nps-admins@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa
<selpa@mlist.cde.ca.gov>; special-education-directors <special-education-
directors@mlist.cde.ca.gov>; spec-intrst-grp <spec-intrst-grp@mlist.cde.ca.gov>; workability
<workability@mlist.cde.ca.gov>
Subject: Publication of the California Practitioners' Guide for Educating English Learners with
Disabilities is Published Online

Date:            July 1, 2019

Subject:        Official Message from the State Director of Special Education

The California Department of Education (CDE) is pleased to announce the online
publication of the California Practitioners’ Guide for Educating English Learners with
Disabilities. The publication is available on the CDE Web site at
https://www.cde.ca.gov/sp/se/ac/.

The book was written pursuant to Assembly Bill 2785, Statutes of 2016. Codified as
Education Code 56305, the law requires the California Department of Education to
develop a manual that provides guidance to local educational agencies on “identifying
English learners as individuals with exceptional needs, classifying individuals with
exceptional needs as English learners, supporting pupils who are both English
learners and individuals with exceptional needs, and determining when such dually
identified pupils should be either removed from classification as English learners or
exited from special education.”

The California Practitioners’ Guide for Educating English Learners with Disabilities
was developed with the assistance of a broad coalition of teachers, administrators,
and staff members from districts, county offices of education, educational
organizations and associations, and universities. These contributors brought decades
of professional experience in educating English learners and students with disabilities
to this project, and their input was invaluable in ensuring that this guide would be a
resource to educators in the field as they strengthen their abilities to support
California’s students.

If you have any questions regarding this subject, please contact Renzo Bernales,
Education Programs Consultant, Teaching and Learning Support Branch, Special
Education Division, by phone at 916-327-3637 or by email at rbernales@cde.ca.gov.
Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 83 of 102
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 84 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Official message from the Program & Partnerships Unit of the Special Education Division
Date:            Wednesday, July 3, 2019 8:29:05 AM




From: SPECEDINFOSHARE
Sent: Wednesday, July 3, 2019 8:28 AM
To: selpa@mlist.cde.ca.gov
Subject: Official message from the Program & Partnerships Unit of the Special Education Division


Date:            July 3, 2019

Subject:         Interagency Coordinating Council on Early Intervention Survey

To:               Part C Coordinators

Hello,

Please take a few minutes to help the Interagency Coordinating Council (ICC) on
Early Intervention collect some data about how children in foster care receive Early
Start Services.

This survey is intended to assist the ICC to determine what challenges are being
faced at the Local Educational Agency, Special Education Local Plan Area, Family
Resource Center, and the Regional Center level when providing services for children
in foster care.

Your participation is appreciated. Please complete this survey by July 10, 2019.

https://www.surveymonkey.com/r/D6YSP2V

If you have any questions regarding this subject, please contact Sheila Self,
Education Programs Consultant, by phone at 916-327-3538 or by email at
SSelf@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 85 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Deadline Extension for Inclusive Early Education Expansion Program Request for Application Letter of Intent
Date:            Tuesday, July 9, 2019 9:15:53 AM


From: SPECEDINFOSHARE
Sent: Tuesday, July 9, 2019 9:14 AM
To: selpa@mlist.cde.ca.gov; seaco <seaco@mlist.cde.ca.gov>; acse@mlist.cde.ca.gov; special-
education-directors@mlist.cde.ca.gov
Subject: Deadline Extension for Inclusive Early Education Expansion Program Request for Application
Letter of Intent


Date:            July 9, 2019

Subject:         Official message from the State Director of Special Education

The Early Learning and Care Division (ELCD) has extended the due date for Letters
of Intent (LOI) for the Inclusive Early Education Expansion Program (IEEEP). The
new deadline is July 12, 2019.

An LOI must be received by the ELCD by the due date in order to submit an
application. The template for the LOI is on page 19 of the IEEEP Request for
Application (RFA). The RFA can be found at
https://www.cde.ca.gov/fg/fo/r2/ieeep1819rfa.asp.

For questions regarding this subject, please contact the IEEEP Help Desk by email at
IEEEP@cde.ca.gov.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 86 of 102


From:             SPECEDINFOSHARE
To:               selpa@mlist.cde.ca.gov
Subject:          LEA Program 2017-18 Legislative Report; 2019-20 AWG dates
Date:             Wednesday, July 10, 2019 8:26:52 AM


The following message is being sent on behalf of the California Department of Health
Care Services

July 9, 2019

Please do not reply to this e-mail. If you have LEA policy or program questions,
please forward them to the LEA mailbox at: LEA@dhcs.ca.gov.

       Legislative Report for Fiscal Year (FY) 2017-18

           The Local Educational Agency (LEA) Medi-Cal Billing Option Program Report
           to the Legislature for FY 2017-18 has been posted on the Department of
           Health Care Services (DHCS) website. The report can be accessed under the
           Publications & Bulletins heading of the LEA Program website, under Reports to
           the Legislature, or link directly to:
           https://www.dhcs.ca.gov/provgovpart/Pages/LEAReportLegislature.aspx.

       Advisory Workgroup (AWG) Meeting Schedule

           The following is the schedule of AWG bi-monthly meetings for fiscal year 2019-
           20. AWG meetings are held every other month, typically the first Wednesday of
           the month, and provide a forum for LEAs to identify relevant issues and make
           recommendations to improve the LEA Program. Unless otherwise noted, all
           meetings will take place at the Department of Health Care Services building,
           located at 1700 K Street, Sacramento, CA 95811.

               August 7, 2019

               October 8, 2019 (rescheduled due to NAME conference on October 2-4,
               2019)

               December 4, 2019

               February 12, 2020

               April 8, 2020

               June 3, 2020

For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA02
Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 87 of 102
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 88 of 102


From:           SPECEDINFOSHARE
To:             selpa@mlist.cde.ca.gov
Subject:        Policy and Procedure Letter 19-015
Date:           Wednesday, July 10, 2019 1:50:51 PM


The following message is being sent on behalf of the California Department of Health
Care Services


July 10, 2019

Please do not reply to this e-mail. If you have LEA policy or program questions,
please forward them to the LEA mailbox at: LEA@dhcs.ca.gov.

Policy and Procedure Letter (PPL) 19-015

PPL 19-015 has been posted on the Department of Health Care Services (DHCS)
website. PPL 19-015 amends the physician prescription policy in the Local
Educational Agency (LEA) Medi-Cal Billing Option Program to allow Physician
Assistants and Nurse Practitioners to authorize orders for eligible direct medical
treatment services reimbursable in the LEA Program. PPL 19-015 is effective for all
claims with dates of service on or after July 1, 2019.

DHCS will update the LEA Provider manual at a future date to reflect the changes
contained in PPL 19-015. The PPL can be accessed under the Provider Manual &
Policy heading of the LEA Program website, under Policy and Procedure Letters, or
link directly to:

https://www.dhcs.ca.gov/formsandpubs/Pages/LEA_BOP_PPLs.aspx

For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA02
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 89 of 102


From:           SPECEDINFOSHARE
To:             DL-Special Education Division
Subject:        FW: Certificate of Classroom Exemption from Community Care Licensing Regulations
Date:           Friday, July 12, 2019 1:43:05 PM
Attachments:    Self Certification for Classroom Exemption.docx




From: SPECEDINFOSHARE
Sent: Friday, July 12, 2019 1:43 PM
To: ihe <ihe@mlist.cde.ca.gov>; seaco <seaco@mlist.cde.ca.gov>; selpa@mlist.cde.ca.gov
Subject: Certificate of Classroom Exemption from Community Care Licensing Regulations

Date:           July 12, 2019
Subject:     Official message from the Programs and Partnerships Unit of the
Special Education Division
This is to notify Local Educational Agencies (LEAs) that operate a California State
Preschool (CSPP) classroom through a direct contract with the California Department
of Education (CDE), Early Learning and Care Division (ELCD), that they may choose
to be exempt from licensing by the California Department of Social Services,
Community Care Licensing Division, effective July 1, 2019.
In order to be exempt from licensure an LEA must adhere to the requirements set
forth in the Local Educational Agencies Exempt for Licensing regulations. For a copy
of the most recent version of the regulations, please visit the CDE LEA exemptions
webpage at https://www.cde.ca.gov/re/lr/rr/leaexempt.asp.
The LEA operating a CSPP classroom may complete and submit the attached Self-
certification for Classroom Exemption from Title 22 Requirements to
CSPPExempt@cde.ca.gov. Once the checklist is reviewed and approved, a
Certificate of Classroom Exemption from Community Care Licensing Regulations will
be issued from the CDE, ELCD.
If you have any questions regarding the information in this email, please contact your
assigned ELCD Field Services Consultant. A list of consultants can be found at
https://www.cde.ca.gov/sp/cdImplementatin o/ci/assignments.asp or by phone at 916-
322-6233.
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 90 of 102


From:           SPECEDINFOSHARE
To:             selpa@mlist.cde.ca.gov
Subject:        August 7 Advisory Workgroup Meeting RSVP
Date:           Wednesday, July 17, 2019 3:23:40 PM


The following message is being sent on behalf of the California Department of Health
Care Services



July 16, 2019

Please do not reply to this e-mail. If you have LEA policy or program questions,
please forward them to the LEA mailbox at: LEA@dhcs.ca.gov

Save the Date!

You are invited to attend the Local Educational Agency (LEA) Medi-Cal Billing
Option Program Advisory Workgroup bi-monthly meeting to be held on August
7, 2019.

Event:
Local Educational Agency (LEA) Medi-Cal Billing Option Program Advisory
Workgroup Meeting

The first half of the meeting will be available to attend remotely via Webex:

Join from a video system or application: https://dhcs.webex.com
Join by phone: 415-655-0001
Meeting number (access code): 920 013 560
Meeting password: 3nxrGuWq

Date:
Wednesday, August 7, 2019

Time:
10:30 a.m. to 3:30 p.m.

Location:
Department of Health Care Services
1700 K Street
Sacramento, CA 95811

The purpose of LEA Advisory Workgroup is to improve the LEA Medi-Cal Billing
Option Program, by being inclusive of LEAs willing to participate and by bringing
together professionals of all disciplines. The emphasis of the meetings is to strategize
various goals and activities aimed at enhancing Medi-Cal services on school sites,
increasing access of care to students, and increasing federal reimbursement for
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 91 of 102


providing services to Medi-Cal eligible students. Participants within the LEA Advisory
Workgroup must be employed by a LEA, school district or county office of education,
and come prepared to participate and offer their input.

You are receiving this invitation because you are a LEA stakeholder involved in
administering the LEA Medi-Cal Billing Option program. Due to capacity constraints,
we request that no more than one representative from your LEA attend this meeting.
If you would like to have another LEA Medi-Cal Billing Option Program administrator
from your LEA attend in your place, please let us know.

The LEA Advisory Workgroup meeting will include an exchange of information in the
morning session, and breakout workgroup/discussion group in the afternoon session.
If you choose to remain for the afternoon session be prepared to brainstorm, provide
input and provide follow-up support. Please note that participation in the afternoon
session may require additional follow-up items.

Please RSVP by July 26, 2019, by emailing the LEA Program directly at
Amarbir.Takhar@dhcs.ca.gov

Meeting Agenda, Status Update Summary and Breakout Session Materials will be
distributed one week prior to the meeting to those who responded that they will be
attend.

For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 92 of 102


From:           SPECEDINFOSHARE
To:             selpa@mlist.cde.ca.gov
Subject:        Telehealth Modifier Update
Date:           Wednesday, July 17, 2019 3:26:21 PM


The following message is being sent on behalf of the California Department of Health
Care Services



July 17, 2019

Please do not reply to this e-mail. If you have LEA policy or program questions,
please forward them to the LEA mailbox at: LEA@dhcs.ca.gov

This email serves as notice to Local Educational Agencies (LEAs) participating in the
LEA Medi-Cal Billing Option Program that the Department of Health Care Services
(DHCS) is currently in the process of revising its policy for submitting claims for
services provided using synchronous telehealth services.

Beginning July 1, 2019, claims (including those with dates of service before July 1,
2019) for all qualifying services provided though telehealth must be billed with new
modifier “95”, instead of the previously used modifier “GT”. The change to the
modifier does not alter the Current Procedural Terminology (CPT) codes or the
reimbursement rates for the services provided.

Until DHCS completes the necessary systems changes, LEAs and third-party
billing vendors should withhold from submitting claims for services provided
through telehealth in the LEA Program. Following the completion of the systems
changes and update to the LEA Provider Manual, DHCS will notify LEAs that claims
for telehealth services may be resumed using the new modifier 95. For more
information regarding telehealth, please see the following link:

https://www.dhcs.ca.gov/provgovpart/Pages/Telehealth.aspx

For information regarding the LEA Medi-Cal Billing Option Program, visit the website
at: http://www.dhcs.ca.gov/provgovpart/Pages/LEA.aspx

To subscribe/unsubscribe, go to: http://apps.dhcs.ca.gov/listsubscribe/default.aspx?
list=DHCSLEA
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 93 of 102


From:            SPECEDINFOSHARE
To:              DL-Special Education Division
Subject:         FW: Early Start Tips for Supporting Social-Emotional Development
Date:            Friday, July 19, 2019 9:12:00 AM




From: Timothy Nash
Sent: Friday, July 19, 2019 9:10 AM
To: 'selpa@mlist.cde.ca.gov' <selpa@mlist.cde.ca.gov>
Subject: Early Start Tips for Supporting Social-Emotional Development

Date:            July 19, 2019

Subject:     Official Message from the Programs and Partnerships Unit of the
Special Education Division

The Department of Developmental Services (DDS) would like to get input from Early
Start service providers on the Take a Minute Provider Tips for Supporting Social-
Emotional Development (https://earlystartneighborhood.ning.com/ssip-
resources/take-a-minute-provider-checklist-2016) resource, which was designed to
support relationship-based work with families. This resource, along with the other
Early Start Take a Minute resources offered by DDS, are intended to support Early
Start personnel and enhance communication with families about the social and
emotional development of their young children.

To that end, we are inviting Early Start service providers to participate in a virtual
focus group. The focus group will be conducted via a web conference on Wednesday,
July 31, 10:30 a.m. – 12:00 p.m.

If you are interested in participating in the focus group, please complete this interest
form: https://www.surveymonkey.com/r/PTInterestForm. Participation will require
access to a computer or other web-capable device that is connected to the internet
and that has a microphone and speakers. (A camera can be beneficial but is not
critical.) If you are not available at this time, but are still interested in providing
feedback, please complete the interest form and indicate your availability for a
possible second focus group.

We hope to have participants who represent multiple regions, a cross section of early
intervention roles and disciplines, and a range of professional experience. Once
interest forms have been received and reviewed, WestEd will contact participants with
login information.

If you have any questions, please contact Townley Saye at 916-654-3111.
Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 94 of 102




                    EXHIBIT B
  Summary of Special Education Related Legislation
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 95 of 102




                          Emma C. et al. v. Thurmond et al.
                       CDE’s Quarterly and Semi-Annual Report
                             February 1 to July 31, 2019



                                        EXHIBIT B


                         Summary of New Laws Affecting
                 Students Who Receive Special Education Services

Signed Bills

During the period from February 1, 2019, through July 31, 2019, the Governor signed
the following bills that affect students who receive special education services:

Assembly Bill 74, Budget Act of 2019

The Budget Act of 2019 provides $3.9 billion from General Fund and $1.2 billion in
federal Individuals with Disabilities Education Act funds for special education programs
for individuals with exceptional needs. Highlights from Assembly Bill 74 include the
following items:

Emma C. v. Delaine Eastin: Up to $1,480,000 in Proposition 98 state funds is available
for the state’s share of costs in the settlement of Emma C. v. Delaine Eastin, et al. (N.D.
Cal. No. C96-4179TEH).

Local assistance for Special Education Local Plan Areas: $152,563,000 is available to
increase funding rates to the statewide target rate pursuant to Section 56836.08 of the
Education Code.

Special Education Early Intervention Grant: The Budget Act provides $493 million in
additional one-time money for unrestricted activities.

Early Education: $500,000 is provided to the Superintendent of Public Instruction on a
one-time basis to convene one or more interagency workgroups comprised of special
education stakeholders and other agencies to develop policy recommendations and
best practices to improve the transition of three-year-olds with disabilities from regional
centers to school districts, expand access to available federal funds for medically-
related services for all students, including the Medi-Cal Early and Periodic Screening,
Diagnosis, and Treatment program, and improve collaboration between the State
Department of Education and the State Department of Health Care Services.

Alternative Dispute Resolution Services: The California Department of Education (CDE)
received $1,950,000 for Alternative Dispute Resolution services to support local

                                             1
       Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 96 of 102




educational agencies in resolving disputes concerning individualized education program
contents or other aspects of special education and related services provision. The state
Budget Act designates CDE to use these funds to develop and test procedures,
materials, and training for ADR in special education.

Technical Assistance for State Systemic Improvement Plan: The budget provided
$500,000 for CDE to develop resources and provide technical assistance to local
educational agencies for implementation of the federally required SSIP.

Senate Bill 75, Education finance: education omnibus budget trailer bill

The Education Omnibus Budget Trailer Bill, as part of the 2019-20 budget package,
makes statutory changes to implement the 2019-20 Budget Act. Specifically, this bill:

•   Provides a backfill for special education programs for 2018-19 and 2019-20 to the
    extent that property tax revenues from Redevelopment Agency dissolution are not
    sufficient to cover the appropriation in the 2018 and 2019 Budget Acts for special
    education.

•   Brings all local educational agencies to the statewide base rate for special education
    funding.

•   Allocates $500,000 in one-time non-Proposition 98 funding to create a workgroup to
    increase the ability of schools to draw down federal funds for medically related
    services for students and improve the transition of thee-year olds with disabilities
    from regional centers to schools.

•   Establishes the Mental Health Student Services Act to create a competitive grant
    program to fund partnerships between county mental health or behavioral health
    departments and K-12 school districts, charter schools, and the county office of
    education within a county. The grant program is managed by the Mental Health
    Services Oversight and Accountability Commission. Funds would be available for
    expenditure across a five-year period. Grant funds shall be used for services
    provided on K-12 campuses, suicide prevention services, dropout prevention
    services, outreach to at-risk youth, placement assistance for ongoing services, and
    other services to respond to the mental health needs of students and youth.

•   Applies the reimbursement rate adjustment factor for children with exceptional needs
    to part-day state preschool programs. Rate adjustment factors are intended to
    account for the higher costs of serving children in specific categories. This specific
    rate adjustment factor previously applied only to full-day state preschool programs.

•   Creates the Special Education Early Intervention Preschool grant, provided to local
    educational agencies on the basis of the number of three and four year olds with
    exceptional needs, specifically students with individualized education programs. The
    bill requires ongoing funding to be contingent on the passage of legislation in the

                                            2
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 97 of 102




    2020-21 budget to reform the special education system to improve outcomes for
    students.

•   Extends the deadline for CDE to develop the special education local plan area
    assurances support template from March 31, 2019, to July 1, 2020. Additionally, the
    bill extends the deadline for special education local plan areas to submit the
    assurances support plan from July 1, 2020, to July 1, 2021, to align with the
    development of the template.

Bills in the Legislative Process

During the period from February 1, 2019, through July 31, 2019, CDE’s Special
Education Division reviewed several other bills that, if chaptered, would affect the work
of CDE’s Special Education Division and the education of students with individualized
education programs.

Assembly Bill 8, Pupil health: mental health professionals

This bill requires public schools, including charter schools, to have one mental health
professional who is accessible on campus during school hours for every 600 pupils by
December 31, 2024, and requires counties to provide Mental Health Services Act
funding to school districts, county offices of education, and charter schools for that
purpose.

Assembly Bill 123, Early childhood education: state preschool program: access:
standards

This bill expands the eligibility for state preschool programs; increases the
reimbursement rate for state preschool and requires a portion of the increase to be used
to increase the pay of teachers with a baccalaureate degree; requires state preschool
lead teachers to hold a baccalaureate degree by July 1, 2028; and establishes a
program to provide financial support to early childhood education workers pursuing a
baccalaureate degree.

Assembly Bill 189, Child abuse or neglect: mandated reporters: autism service
personnel

This bill adds qualified autism service providers, qualified autism service professionals,
and qualified autism service paraprofessionals, as defined, to the list of individuals who
are mandated reporters.

Assembly Bill 216, Pupil discipline: restraint and seclusion

This bill further amends general education statute on the use of restraint and seclusion
in educational settings. It requires local educational agencies and nonpublic schools
and agencies to implement positive behavioral intervention and supports, as defined, on

                                             3
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 98 of 102




all school sites, and prohibits an educational provider from using seclusion or behavioral
restraint before the provider receives emergency behavioral intervention training.
Assembly Bill 216 is a two-year bill.

Assembly Bill 236, Special education programs: Family Empowerment Centers on
Disability

This bill, subject to an appropriation, requires CDE to give priority to applicants for
grants to Family Empowerment Centers on Disability in regions of the state that do not
have a center, provides a cost-of-living adjustment, and increases base funding once
there is a Family Empowerment Center in each of the 32 regions in the state.

Assembly Bill 413, Education: at-promise youth

This bill changes the term “at-risk” to “at-promise” in various sections of the Education
Code and Penal Code. For purposes of the Education Code, the bill defines “at-
promise” to have the same meaning as “at-risk.”

Assembly Bill 428, Special education funding

This bill requires special education funding rates to be equalized to the 95th percentile
after the Local Control Funding Formula is fully funded and makes other various special
education funding changes. CDE estimates this bill would result in ongoing General
Fund costs of about $1.1 billion

Assembly Bill 439, Juveniles: competency

This bill removes developmental centers from the list of alternatives to juvenile hall that
the court is directed to consider when the court finds a minor incompetent to stand trial.
It also deletes language which states that existing law does not authorize or require the
placement of a minor who is incompetent in a developmental center or community
facility operated by the Department of Developmental Services without a determination
by a regional center director, or his or her designee, that the minor has a developmental
disability and is eligible for services under the Lanterman Act.

Assembly Bill 605, Special education: assistive technology devices

This bill requires local educational agencies to allow students the use of school-
purchased assistive technology devices at the student's home or in other settings, if the
student’s individualized education program team determines that the device is needed.

Assembly Bill 751, Pupil assessments: Pathways to College Act

This bill requires the State Superintendent of Public Instruction to approve one or more
nationally recognized high school assessments that a local education agency may, at its



                                             4
      Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 99 of 102




own discretion, administer in lieu of the grade 11 Smarter Balanced Summative
Assessment, commencing with the 2021-22 school year.

Assembly Bill 898, Early and Periodic Screening, Diagnostic, and Treatment services:
behavioral health.

This bill requires the California Health and Human Services Agency to convene by
March 30, 2020, and monthly thereafter, the Children’s Behavioral Health Action Team.
It specifies the membership of the Action Team, which includes, among other entities,
the directors or designees of the Department of Health Care Services, Social Services,
Public Health, Corrections, California Surgeon General, Board of Education, and
representatives from community-based behavioral health agencies. The bill requires a
legislative report and implementation plan to be submitted to the Legislature.

Assembly Bill 947, Visually impaired pupils: expanded core curriculum

This bill establishes an expanded core curriculum for students who are blind, have low
vision, or are visually impaired and authorizes local educational agencies to consider
the expanded core curriculum when developing students’ individualized education
programs.

Assembly Bill 988, Teacher credentialing: out-of-state prepared teachers: education
specialist credential

This bill allows out-of-state prepared candidates for the education specialist credential
to demonstrate their area of concentration based on two years of experience in
California, while the candidates hold a Preliminary credential.

Assembly Bill 1001, Child care: strategic planning councils

This bill updates the composition and duties of local planning councils, renames them
strategic planning councils, and defines requirements of these councils to collect local
input and facilitate local decision-making regarding early childhood education (ECE)
services and to guide local and statewide ECE investments, through the more effective
collection and sharing of data between local and statewide agencies.

Assembly Bill 1172, Special education: nonpublic, nonsectarian schools or agencies

This bill places new documentation requirements on nonpublic schools (NPS) related to
their administrators and staff trainings, places new monitoring requirements on local
educational agencies that enter into contract with an NPS, and places notification
requirement on an NPS for any pupil-involved incident involving law enforcement.




                                             5
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 100 of 102




Assembly Bill 1322, School-based health programs

This bill requires CDE to establish an Office of School-Based Health Programs for the
purpose of improving the operation of, and participation in, school-based health
programs, including the Medi-Cal Administrative Activities claiming process and the
Local Education Agency Medi-Cal billing option program, and requires that $500,000 in
federal reimbursements be made available for transfer through an interagency
agreement to CDE for the support of the office.

Senate Bill 12, Mental health services: youth

This bill requires the Mental Health Services Oversight and Accountability Commission
to administer a program to award grants to local government entities to establish mental
health drop-in centers for youths, contingent on a budget appropriation for the purpose.
It specifies grant funding criteria, requires funding to supplement and not supplant
existing commitments of resources, and requires the commission to monitor
implementation, provide technical assistance, and evaluate the program.

Senate Bill 174, Early childhood education: reimbursement rates

This bill requires, subject to an appropriation, that specified providers of subsidized
childcare be reimbursed on the basis on an updated regional market rate as of January
1, 2021; it establishes the “Quality Counts California Pilot Reimbursement Program” to
provide higher reimbursement rates to alternative payment program providers for
meeting certain quality standards; and it makes the enactment of this bill contingent on
the enactment of Assembly Bill 125 of the current legislative session.

Senate Bill 217, Special education: individuals with exceptional needs

This bill creates the Early Intervention Grant Program to increase inclusive access to
early education programs for children with exceptional needs and expands eligibility for
transitional kindergarten to include children with exceptional needs turning five years old
at any time during the school year.

Senate Bill 582, Youth mental health and substance use disorder services

This bill requires the Mental Health Services Oversight and Accountability Commission
to allocate at least one-half of the Investment in Mental Health Wellness Act of 2013 as
triage grant program funds to local educational agency and mental health partnerships
to support prevention, early intervention, and direct services to children and youths.

Senate Bill 614, Teacher credentialing: reading instruction
This bill requires the Commission on Teacher Credentialing, by July 1, 2020, to ensure
that all approved preparation programs instruct and reliably assess candidates to
ensure individual competence to deliver comprehensive and research-based reading
instruction and to adopt, modify, and administer a reading instruction assessment

                                            6
     Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 101 of 102




aligned with the state’s current adopted curriculum framework for specified teacher
candidates. The bill requires, beginning July 1, 2020, the requirements for the issuance
of the preliminary multiple subject, single subject, or education specialist teaching
credential to include either the approved preparation program requirements or the
specified reading instruction assessment. Senate Bill 614 is a two-year bill.

Senate Bill 695, Special education: individualized education programs: translation
services

This bill requires local educational agencies to provide most students’ parents with a
translation, upon parental request, of the student’s individualized education program
(IEP) and other related documents in the native language of the parent within 30 days of
the IEP team meeting, and requires translations to be conducted by a qualified
translator.




                                           7
       Case 3:96-cv-04179-VC Document 2525 Filed 08/19/19 Page 102 of 102




                              CERTIFICATE OF SERVICE
Case Name:      Emma C., et al. v. Thurmond,              No.     3:96-cv-04179-VC
                et al.

I hereby certify that on August 19, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
CDE’S QUARTERLY AND SEMI-ANNUAL REPORT
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on August 19, 2019, at Sacramento,
California.


            Christopher R. Irby                                 S/ Christopher R. Irby
                Declarant                                             Signature

SA2005104070
14025335.docx
